Exhibit 10.1


$300,000,000
CREDIT AGREEMENT


dated as of May 25, 2017,
by and among
KFORCE INC.,
as Borrower,
THE SUBSIDIARY GUARANTORS,
the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender
BANK OF AMERICA, N.A.,
as Syndication Agent
BMO HARRIS BANK, N.A. and REGIONS BANK,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC
as Lead Arranger and Bookrunner



--------------------------------------------------------------------------------



Table of Contents
Article I DEFINITIONS
 
Section 1.1    Definitions
 
Section 1.2    Other Definitions and Provisions
 
Section 1.3    Accounting Terms
 
Section 1.4    UCC Terms
 
Section 1.5    Rounding
 
Section 1.6    References to Agreement and Laws
 
Section 1.7    Times of Day
 
Section 1.8    Letter of Credit Amounts
 
Section 1.9    Guarantees
 
Section 1.10    Covenant Compliance Generally
 
Section 1.11    Compliance with Article IX
 
Section 1.12    Limited Condition Acquisitions
 
Article II REVOLVING CREDIT FACILITY
 
Section 2.1    Revolving Credit Loans
 
Section 2.2    Swingline Loans
 
Section 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans
 
Section 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans
 
Section 2.5    Permanent Reduction of the Commitment
 
Section 2.6    Termination of Revolving Credit Facility
 
Article III LETTER OF CREDIT FACILITY
 
Section 3.1    L/C Facility
 
Section 3.2    Procedure for Issuance of Letters of Credit
 
Section 3.3    Commissions and Other Charges
 
Section 3.4    L/C Participations
 
Section 3.5    Reimbursement Obligation of Borrower
 
Section 3.6    Obligations Absolute
 
Section 3.7    Effect of Letter of Credit Application    
 
Section 3.8    Resignation of Issuing Lenders
 
Section 3.9    Reporting of Letter of Credit Information and L/C Commitment
 
Section 3.10    Letters of Credit Issued for Subsidiaries
 
Article IV [RESERVED]
 
Article V GENERAL LOAN PROVISIONS
 
Section 5.1    Interest
 
Section 5.2    Notice and Manner of Conversion or Continuation of Loans
 
Section 5.3    Fees
 
Section 5.4    Manner of Payment
 
Section 5.5    Evidence of Indebtedness
 
Section 5.6    Sharing of Payments by Lenders
 
Section 5.7    Administrative Agent’s Clawback
 
Section 5.8    Changed Circumstances
 
Section 5.9    Indemnity
 
Section 5.10    Increased Costs
 
Section 5.11    Taxes
 




--------------------------------------------------------------------------------



Section 5.12    Mitigation Obligations; Replacement of Lenders
 
Section 5.13    Incremental Loans
 
Section 5.14    Cash Collateral
 
Section 5.15    Defaulting Lenders
 
Article VI CONDITIONS OF CLOSING AND BORROWING
 
Section 6.1    Conditions to Closing and Initial Extensions of Credit
 
Section 6.2    Conditions to All Extensions of Credit
 
Article VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
Section 7.1    Organization; Power; Qualification
 
Section 7.2    Ownership
 
Section 7.3    Authorization; Enforceability
 
Section 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc
 
Section 7.5    Compliance with Law; Governmental Approvals    
 
Section 7.6    Tax Returns and Payments
 
Section 7.7    Intellectual Property Matters
 
Section 7.8    Environmental Matters    
 
Section 7.9    Employee Benefit Matters
 
Section 7.10    Margin Stock
 
Section 7.11    Government Regulation
 
Section 7.12    [Reserved]
 
Section 7.13    Employee Relations
 
Section 7.14    [Reserved]
 
Section 7.15    Financial Statements
 
Section 7.16    No Material Adverse Change
 
Section 7.17    Solvency
 
Section 7.18    Title to Properties
 
Section 7.19    Litigation
 
Section 7.20    Anti-Corruption Laws and Sanctions
 
Section 7.21    Absence of Defaults
 
Section 7.22    Senior Indebtedness Status
 
Section 7.23    Disclosure
 
Article VIII AFFIRMATIVE COVENANTS
 
Section 8.1    Financial Statements and Forecasts
 
Section 8.2    Certificates; Other Reports
 
Section 8.3    Notice of Litigation and Other Matters    
 
Section 8.4    Preservation of Corporate Existence and Related Matters
 
Section 8.5    Maintenance of Property and Licenses
 
Section 8.6    Insurance
 
Section 8.7    Accounting Methods and Financial Records
 
Section 8.8    Payment of Taxes and Other Obligations    
 
Section 8.9    Compliance with Laws and Approvals
 
Section 8.10    Environmental Laws
 
Section 8.11    Compliance with ERISA
 
Section 8.12    Visits and Inspections
 
Section 8.13    Additional Subsidiaries
 
Section 8.14    [Reserved]
 




--------------------------------------------------------------------------------



Section 8.15    Use of Proceeds    
 
Section 8.16    [Reserved]
 
Section 8.17    Further Assurances
 
Section 8.18    Anti-Corruption    
 
Article IX NEGATIVE COVENANTS
 
Section 9.1    Indebtedness
 
Section 9.2    Liens
 
Section 9.3    Investments
 
Section 9.4    Fundamental Changes
 
Section 9.5    Asset Dispositions
 
Section 9.6    Restricted Payments
 
Section 9.7    Transactions with Affiliates
 
Section 9.8    Accounting Changes; Organizational Documents
 
Section 9.9    Payments and Modifications of Subordinated Indebtedness
 
Section 9.10    No Further Negative Pledges; Restrictive Agreements
 
Section 9.11    Nature of Business
 
Section 9.12    Sale Leasebacks
 
Section 9.13    [Reserved]
 
Section 9.14    Financial Covenants
 
Section 9.15    [Reserved]
 
Section 9.16    Disposal of Subsidiary Interests
 
Section 9.17    Use of Proceeds
 
Article X DEFAULT AND REMEDIES
 
Section 10.1    Events of Default
 
Section 10.2    Remedies
 
Section 10.3    Rights and Remedies Cumulative; Non-Waiver; etc
 
Section 10.4    Crediting of Payments and Proceeds
 
Section 10.5    Administrative Agent May File Proofs of Claim
 
Section 10.6    Credit Bidding
 
Article XI THE ADMINISTRATIVE AGENT
 
Section 11.1    Appointment and Authority
 
Section 11.2    Rights as a Lender
 
Section 11.3    Exculpatory Provisions
 
Section 11.4    Reliance by the Administrative Agent
 
Section 11.5    Delegation of Duties
 
Section 11.6    Resignation of Administrative Agent
 
Section 11.7    Non-Reliance on Administrative Agent and Other Lenders
 
Section 11.8    No Other Duties, Etc
 
Section 11.9    Collateral and Guaranty Matters
 
Section 11.10    Secured Hedge Agreements and Secured Cash Management Agreements
 
Article XII MISCELLANEOUS
 
Section 12.1    Notices
 
Section 12.2    Amendments, Waivers and Consents
 
Section 12.3    Expenses; Indemnity
 
Section 12.4    Right of Setoff
 
Section 12.5    Governing Law; Jurisdiction, Etc
 




--------------------------------------------------------------------------------



Section 12.6    Waiver of Jury Trial
 
Section 12.7    Reversal of Payments
 
Section 12.8    Injunctive Relief
 
Section 12.9    Successors and Assigns; Participations
 
Section 12.10    Treatment of Certain Information; Confidentiality
 
Section 12.11    Performance of Duties
 
Section 12.12    All Powers Coupled with Interest
 
Section 12.13    Survival
 
Section 12.14    Titles and Captions
 
Section 12.15    Severability of Provisions
 
Section 12.16    Counterparts; Integration; Effectiveness; Electronic Execution
 
Section 12.17    Term of Agreement
 
Section 12.18    USA PATRIOT Act; Anti-Money Laundering Laws
 
Section 12.19    Independent Effect of Covenants
 
Section 12.20    No Advisory or Fiduciary Responsibility
 
Section 12.21    Inconsistencies with Other Documents
 
Section 12.22    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
 



EXHIBITS
 
 
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit I
-
Funding Indemnity Letter
 
SCHEDULES
Schedule 1.1(a)
-
Existing Letters of Credit
Schedule 1.1(b)
-
Commitments and Commitment Percentages




--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of May 25, 2017, by and among KFORCE INC., a Florida
corporation, as Borrower, the Subsidiary Guarantors who are or may become party
to this Agreement, the lenders who are party to this Agreement and the lenders
who may become a party to this Agreement pursuant to the terms hereof, as
Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818 (s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.


1

--------------------------------------------------------------------------------





“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Total Leverage Ratio:
Pricing Level
Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than 1.25 to 1.00
0.200%
1.250%
0.250%
II
Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00
0.200%
1.375%
0.375%
III
Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00
0.250%
1.500%
0.500%
IV
Greater than or equal to 2.25 to 1.00, but less than 2.75 to 1.00
0.300%
1.625%
0.625%
V
Greater than or equal to 2.75 to 1.00
0.350%
1.750%
0.750%

The Applicable Margin shall be determined and adjusted quarterly among the
above-referenced pricing levels (each a “Pricing Level”) on the date five (5)
Business Days after the day on which Borrower provides an Officer’s Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter of Borrower (each such date, a “Calculation Date”); provided that (a)
the Applicable Margin shall be based on “Pricing Level II” until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Total Leverage Ratio as of the
last day of the most recently ended fiscal quarter of Borrower preceding the
applicable Calculation Date, and (b) if Borrower fails to provide an Officer’s
Compliance Certificate when due as required by Section 8.2(a) for the most
recently ended fiscal quarter of Borrower preceding the applicable Calculation
Date, the Applicable Margin from the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on “Pricing Level
V” until such time as such Officer’s Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
Borrower preceding such Calculation Date and adjusted on the date five (5)
Business days after the submission of the Officer’s Compliance Certificate. The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (C) Borrower shall
be obligated to pay to the Administrative Agent within three (3) Business Days
the accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 5.4. Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 5.1(b) and 10.2 nor any of their other rights under
this Agreement or any other Loan Document. Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC in its capacity as lead arranger
and bookrunner.


2

--------------------------------------------------------------------------------





“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of owned Equity
Interests) by any Credit Party or any Subsidiary thereof (or the granting of any
option or other right to do any of the foregoing), and any issuance of Equity
Interests by any Subsidiary of Borrower to any Person that is not a Credit Party
or any Subsidiary thereof. The term “Asset Disposition” shall not include (a)
the sale of inventory in the ordinary course of business or the sale or other
disposition of obsolete or aged assets, (b) the transfer of assets to Borrower
or any Subsidiary Guarantor pursuant to any other transaction permitted pursuant
to Section 9.4, (c) the write-off, discount, sale or other disposition of
defaulted or past-due receivables and similar obligations in the ordinary course
of business and not undertaken as part of an accounts receivable financing
transaction, (d) the disposition of any Hedge Agreement, (e) dispositions of
Investments in cash and Cash Equivalents, (f) the transfer by any Credit Party
of its assets to any other Credit Party or any Domestic Subsidiary, (g) the
transfer by any Non-Guarantor Subsidiary of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith by such Credit Party at the time of such transfer) and
(h) the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable as described in Section 5.8).
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Borrower” means Kforce Inc., a Florida corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.


3

--------------------------------------------------------------------------------





“Capital Expenditures” means, with respect to Borrower and its Subsidiaries on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth as
capital expenditures in a consolidated statement of cash flows of such Person
for such period prepared in accordance with GAAP.
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or letters of credit from financial institutions reasonably
acceptable to the Administrative Agent (and the applicable Issuing Lender or
Swingline Lender), or, at Borrower’s request and if the Administrative Agent and
the applicable Issuing Lender and the Swingline Lender shall agree, in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent, such Issuing Lender
and the Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one (1) year from the date of acquisition thereof, (b)
commercial paper maturing no more than one (1) year from the date of creation
thereof and currently having a rating of either A-2 by S&P or P-2 by Moody’s,
(c) certificates of deposit maturing no more than one (1) year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, (d) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder or (e)
investments, classified in accordance with GAAP as current assets of Borrower,
in money market programs registered under the Investment Company Act of 1940,
having the quality and maturity described in (a), (b) and (c) above.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.
“Change in Control” means an event or series of events by which (i) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than thirty-five percent (35%) of the Equity Interests of
Borrower entitled to vote in the election of members of the board of directors
(or equivalent governing body) of Borrower or (ii) a majority of the members of
the board of directors (or other equivalent governing body) of Borrower shall
not constitute Continuing Directors.


4

--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the Guaranty and Security Agreement of even date
herewith executed by the Credit Parties in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties.
“Commitment” means, (a) as to any Lender, the obligation of such Lender to make
Revolving Credit Loans to, and to purchase participations in L/C Obligations and
Swingline Loans for the account of, Borrower hereunder in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) the aggregate commitment
of all Lenders to make Revolving Credit Loans, as such amount may be modified at
any time or from time to time pursuant to the terms hereof. The aggregate
Commitment of all the Lenders on the Closing Date shall be Three Hundred Million
Dollars ($300,000,000). The Commitment of each Lender as of the Closing Date is
set forth opposite the name of such Lender on Schedule 1.1(b).
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means the percentage of the total Commitments of all the
Lenders. If the Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments. The initial Commitment of each Lender
is set forth opposite the name of such Lender on Schedule 1.1(b).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means any Person that is a competitor engaged in any of the same or
similar lines of business as engaged in by Borrower or any of its Subsidiaries.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated Assets” shall mean, as of any date of determination, the
Consolidated assets of Borrower and its Subsidiaries at such date, as determined
in accordance with GAAP.


5

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP: (a) Consolidated Net Income for such period plus
(b) the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) the provision for
federal, state, local and foreign taxes, (ii) Consolidated Interest Expense,
(iii) amortization and depreciation expenses, (iv) share based compensation
expense to the extent not settled in cash, (v) losses from discontinued
operations, (vi) severance amounts paid or accrued (to the extent not added back
in a prior period) and charges incurred during such period in connection with
the redemption or repurchase of options or shares of former employees of
Borrower and its Subsidiaries in an aggregate amount not to exceed $4,000,000
during any four (4) consecutive fiscal quarter period, (vii) Transaction Costs;
provided that the aggregate amount of Transaction Costs related to Permitted
Acquisitions or any proposed acquisition that does not close added back under
this clause (vii) shall not exceed $5,000,000 (unless otherwise agreed to by the
Administrative Agent in its reasonable discretion) for similar acquisitions
during any four (4) consecutive fiscal quarter period, (viii) any losses on
sales of or impairment of property, plants, equipment and intangible assets,
(ix) other expenses reducing Consolidated Net Income that do not represent a
cash item in such period or future periods, (x) other reasonable non-recurring
or unusual cash expenses incurred during such period not to exceed $3,000,000
during any four (4) consecutive fiscal quarter period and (xi) any extraordinary
charges, less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, (ii) any extraordinary gains (including income or gains from
discontinued operations), (iii) non-cash gains or non-cash items increasing
Consolidated Net Income, and (iv) any gains on sales of property, plant and
equipment. For purposes of this Agreement, Consolidated EBITDA shall be adjusted
on a Pro Forma Basis.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date
minus (ii) Capital Expenditures paid in cash for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date minus
(iii) (d) federal, state, local and foreign income taxes paid in cash for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date to the extent permitted hereunder minus (iv) cash dividends and
distributions paid in cash for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to the extent permitted
hereunder (excluding, for the avoidance of doubt, any repurchase of Equity
Interests) to (b) Consolidated Fixed Charges for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date.
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid in cash, and (b) scheduled principal payments whether paid or not
with respect to Indebtedness.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Borrower and its
Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period, but
excluding the amortization of fees associated with the Transactions.


6

--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
Borrower or any of its Subsidiaries has a joint interest with a third party and
that joint interest does not result in such Person being a Subsidiary, except
such net income may be included up to the aggregate amount of cash actually paid
by such Person to Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Borrower or any of its
Subsidiaries or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
and (c) the net income (if positive), of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes.
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of Borrower and its Subsidiaries.
“Continuing Directors” means the directors of Borrower on the Closing Date and
each other director of Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of Borrower is approved by at least 51% of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent at the time such control agreement is
executed.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, Borrower and the Subsidiary Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.


7

--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within one Business Day of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within one
Business Day of the date when due, (b) has notified Borrower, the Administrative
Agent, any Issuing Lender or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or Borrower, to confirm in writing to the
Administrative Agent and Borrower that it will comply with and is financially
able to meet its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to Borrower, each Issuing Lender, the Swingline
Lender and each other Lender.
“Disclosure Letter” shall mean that certain side letter dated as of the date
hereof between Borrower and the Administrative Agent, for the benefit of the
Lenders, pursuant to which Borrower has attached (a) as Schedule 1 thereto, the
jurisdictions in which each Credit Party and each Subsidiary thereof are
organized as of the Closing Date, (b) as Schedule 2 thereto, the subsidiary and
capitalization information for each Credit Party (other than the capitalization
information for Borrower) as of the Closing Date, (c) as Schedule 3 thereto, any
ongoing audit or examination or, to the knowledge of any Responsible Officer,
other investigation by any Governmental Authority of the tax liability of any
Credit Party or any Subsidiary thereof, (d) as Schedule 4 thereto, all of the
Employee Benefit Plans as of the Closing Date, (e) as Schedule 6 thereto, the
labor and collective bargaining agreements of the Credit Parties and their
Subsidiaries existing as of the Closing Date, (f) as Schedule 7 thereto, all
real property owned by the Credit Parties and their Subsidiaries existing as of
the Closing Date, (g) as Schedule 9 thereto, the Indebtedness of the Credit
Parties and their Subsidiaries existing as of the Closing Date, (h) as Schedule
10 thereto, the Liens of the Credit Parties and their Subsidiaries existing as
of the Closing Date, (i) as Schedule 11 thereto, the loans, advances and
Investments of the Credit Parties and their Subsidiaries existing as of the
Closing Date, and (j) as Schedule 12 thereto, transactions with Affiliates of
the Credit Parties and their Subsidiaries existing as of the Closing Date.


8

--------------------------------------------------------------------------------





“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be (i) subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments or (ii) otherwise consented to by the Required Lenders),
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be (i) subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments or (ii) otherwise consented to by
the Required Lenders), in whole or in part, (c) provide for the scheduled
payment of dividends in cash or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date; provided that if such Equity Interests is
issued pursuant to a plan for the benefit of Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Disqualified Institution” means, on any date, (a) any Person that is both (i) a
Competitor or the direct or indirect Controlling owner of such Competitor and
(ii) designated by Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent and the Lenders not less than three (3) Business Days
prior to such date (which such notice shall specify such Person by exact legal
name or in another manner that, on the basis of its name, would reasonably
identify such Person as a Person referenced in clause (i) above) and (b) any
Affiliate of any Person described in clause (a) above that is reasonably
identifiable as an Affiliate of such Person solely by its name; provided that
“Disqualified Institutions” shall exclude any Person that Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time; provided further that
any bona fide debt fund or investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person Controlling, Controlled by or under common
Control with such Competitor or its Controlling owner and for which no personnel
involved with the competitive activities of such Competitor or Controlling owner
(i) makes any investment decisions for such debt fund or (ii) has access to any
confidential information (other than publicly available information) relating to
Borrower and its Subsidiaries, shall be deemed not to be a Competitor of
Borrower or any of its Subsidiaries.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“DQ List” has the meaning assigned thereto in Section 12.9.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.


9

--------------------------------------------------------------------------------





“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 12.9(f).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained or contributed to by any Credit
Party or any ERISA Affiliate and (b) any Pension Plan or Multiemployer Plan that
has at any time within the preceding seven (7) years been maintained or
contributed to (or with respect to which there is or has been an obligation to
contribute to) by any Credit Party or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries would be deemed at any relevant time to be a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.


10

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g), (d) any United States
federal withholding Taxes imposed under FATCA and (e) all liabilities, penalties
and interest with respect to any of the foregoing.
“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of September 20, 2011, among Borrower and Bank of America,
N.A., as administrative agent, as amended by that First Amendment to Third
Amended and Restated Credit Agreement, dated as of March 30, 2012, that Second
Amendment and Joinder to Third Amended and Restated Credit Agreement, dated as
of December 27, 2013, and that Third Amendment to Third Amended and Restated
Credit Agreement, dated as of December 23, 2014.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Commitment Percentage
of the L/C Obligations then outstanding and (iii) such Lender’s Commitment
Percentage of the Swingline Loans then outstanding, or (b) the making of any
Loan or participation in any Letter of Credit by such Lender, as the context
requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto.
“FDIC” means the Federal Deposit Insurance Corporation.


11

--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the Federal Funds Rate for such day shall be the average of the quotations
for such day on such transactions received by the Administrative Agent from
three federal funds brokers of recognized standing selected by the
Administrative Agent. Notwithstanding the foregoing, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Fee Letter” means (a) that certain fee letter agreement dated February 28, 2017
among Borrower, Wells Fargo, and Wells Fargo Securities, LLC, and (b) any letter
between Borrower and any Issuing Lender (other than Wells Fargo) relating to
certain fees payable to such Issuing Lender in its capacity as such.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.
“Fiscal Quarter” means each fiscal quarter ending on March 31, June 30,
September 30 and December 31 during each Fiscal Year.
“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each year.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender, other than such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, repaid by
Borrower or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, consistently applied and as in effect from time
to time.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


12

--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Increased Amount Date” has the meaning assigned thereto in Section 5.13 herein.
“Incremental Lender” has the meaning assigned thereto in Section 5.13 herein.
“Incremental Loan” has the meaning assigned thereto in Section 5.13 herein.


13

--------------------------------------------------------------------------------





“Incremental Loan Commitment” has the meaning assigned thereto in Section 5.13
herein.
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)all liabilities, obligations and indebtedness for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
(b)all obligations to pay the deferred purchase price of property or services of
any such Person (including, without limitation, all obligations under
non-competition agreements (other than pursuant to employment or severance
agreements), earn-out agreements or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person and, for the avoidance of doubt, other
than royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses or Permitted Exclusive Licenses;
(c)the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);
(d)all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f)all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)all net obligations of such Person under any Hedge Agreements; and
(i)all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 12.3(b).
“Information” has the meaning assigned thereto in Section 12.10.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.


14

--------------------------------------------------------------------------------





“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter or, if agreed by all of the relevant Lenders twelve (12)
months thereafter, in each case as selected by Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:
(a)the Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(b)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that if any Interest Period with respect to a LIBOR Rate Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
(c)any Interest Period with respect to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period;
(d)no Interest Period shall extend beyond the Maturity Date; and
(e)there shall be no more than twenty (20) Interest Periods in effect at any
time.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo or any other Lender that may issue a
Letter of Credit to Borrower or a Subsidiary of Borrower pursuant to Article
III, and (b) with respect to the Existing Letters of Credit, Bank of America,
N.A., in its capacity as issuer thereof.
“LCA Election” shall have the meaning set forth in Section 1.12.
“LCA Test Date” shall have the meaning set forth in Section 1.12.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of Borrower or one or more of
its Subsidiaries from time to time in an aggregate amount equal to the amount
set forth opposite the name of each Issuing Lender on Schedule 1.1(b), any such
amount may be changed after the Closing Date in a written agreement between
Borrower and such Issuing Lender (which such agreement shall be promptly
delivered to the Administrative Agent upon execution); provided that the L/C
Commitment with respect to any Person that ceases to be an Issuing Lender for
any reason pursuant to the terms hereof shall be $0 (subject to the Letters of
Credit of such Person remaining outstanding in accordance with the provisions
hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of ISP98, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.


15

--------------------------------------------------------------------------------





“L/C Sublimit” means the lesser of (a) Ten Million Dollars ($10,000,000) and
(b) the Commitment.
“Lender” means the Persons listed on Schedule 1.1(a) and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption, other than any Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. Notwithstanding
anything to the contrary contained herein, a letter of credit issued by any
Issuing Lender (other than Wells Fargo at any time it is also acting as
Administrative Agent) shall not be a “Letter of Credit” for purposes of the Loan
Documents until such time as the Administrative Agent has been notified in
writing of the issuance thereof by the applicable Issuing Lender.
“LIBOR” means,
(1)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate as set by the ICE
Benchmark Administration (“ICE”) (or the successor thereto if ICE is no longer
making such rate available) for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest Period.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and
(2)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate as set by the ICE
(or the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which appears on the Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice as reasonably determined by the Administrative
Agent.
Notwithstanding the foregoing, in no event shall LIBOR be less than 0%.


16

--------------------------------------------------------------------------------





“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Limited Condition Acquisition” means any Permitted Acquisition or investment
not prohibited hereunder in any assets, business or Person, in each case the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.
“Liquidity” means, as of any date of determination, the sum of amount of
availability under the Revolving Credit Facility plus Qualified Cash.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letters and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means, with respect to Borrower and its Subsidiaries,
(a) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent) or
financial condition of such Persons, taken as a whole, (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of Borrower, individually, or the Credit
Parties, taken as a whole, to perform its or their respective obligations under
any Loan Document to which any of such Person is a party or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.


17

--------------------------------------------------------------------------------





“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of Borrower
that, together with its Subsidiaries, (a) generates more than 5% of Consolidated
EBITDA attributable to Credit Parties (excluding the financial performance of
all Foreign Subsidiaries) on a Pro Forma Basis for the four (4) fiscal quarter
period most recently ended or (b) owns more than 5% of the Consolidated Assets
attributable to the Credit Parties (excluding the financial performance of all
Foreign Subsidiaries) as of the last day of the most recently ended fiscal
quarter of Borrower; provided, however, that if at any time there are Domestic
Subsidiaries which are not classified as “Material Domestic Subsidiaries” but
which collectively (i) generate more than 5% of Consolidated EBITDA attributable
to the Credit Parties (excluding the financial performance of all Foreign
Subsidiaries) on a Pro Forma Basis or (ii) own more than 5% of the Consolidated
Assets attributable to the Credit Parties (excluding the financial performance
of all Foreign Subsidiaries) as of the last day of the most recently ended
fiscal quarter of Borrower, then Borrower shall within thirty (30) days after
the end of such fiscal quarter designate one or more of such Domestic
Subsidiaries as Material Domestic Subsidiaries and cause any such Domestic
Subsidiaries to comply with the provisions of Section 8.13 such that, after such
Domestic Subsidiaries become Subsidiary Guarantors hereunder, the Domestic
Subsidiaries that are not Subsidiary Guarantors shall (iii) generate 5% or less
of Consolidated EBITDA attributable to the Credit Parties (excluding the
financial performance of all Foreign Subsidiaries) and (iv) own 5% or less of
the Consolidated Assets attributable to Credit Parties (excluding the financial
performance of all Foreign Subsidiaries).
“Maturity Date” means the earliest to occur of (a) the fifth anniversary of the
Closing Date, (b) the date of termination of the entire Commitment by Borrower
pursuant to Section 2.5, and (c) the date of termination of the Commitment
pursuant to Section 10.2(a).
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time, if applicable, and
(ii) the Fronting Exposure of the Swingline Lender with respect to all Swingline
Loans outstanding at such time, if applicable, and (b) otherwise, an amount
determined by the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at such time in their
reasonable discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has been obligated to make,
contributions within the preceding seven (7) years.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).


18

--------------------------------------------------------------------------------





“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, any Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, principal accounting officer or treasurer of Borrower substantially in
the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any employee benefit plan as defined in Section 3 of ERISA,
other than a Multiemployer Plan, which is subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which (a) is maintained or contributed
to by any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained or contributed to (or with respect to
which there is or has been an obligation to contribute to) by any Credit Party
or any current or former ERISA Affiliates.


19

--------------------------------------------------------------------------------





“Permitted Acquisition” means any acquisition by Borrower or any Subsidiary
Guarantor in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the board of directors (or equivalent governing body)
(whether through purchase, merger or otherwise), of any other Person that is
incorporated, formed or organized in the United States if each such acquisition
meets all of the following requirements:
(a)    no less than five (5) Business Days prior to the proposed closing date of
such acquisition (or such shorter period of time as the Administrative Agent may
agree, in its sole discretion), Borrower shall have delivered written notice of
such acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;
(b)    if required, such acquisition has been approved by the board of directors
(or equivalent governing body) of the Person to be acquired;
(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
(d)    if such transaction is a merger or consolidation, Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;
(e)    Borrower shall have delivered to the Administrative Agent all documents
required to be delivered pursuant to, and in accordance with, Section 8.13;
(f)    no later than five (5) Business Days prior to the proposed closing date
of such acquisition (or such shorter period of time as the Administrative Agent
may agree, in its sole discretion), Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, (i) that Borrower is in compliance on a Pro Forma Basis
(as of the date of the acquisition and immediately after giving effect thereto
and any Indebtedness incurred in connection therewith) with each covenant
contained in Section 9.14 and (ii) that the Total Leverage Ratio calculated on a
Pro Forma Basis (as of the proposed closing date of the acquisition and
immediately after giving effect thereto and any Indebtedness incurred in
connection therewith) shall be less than or equal to 2.75 to 1.00 as of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.1;
(g)    for any acquisition involving aggregate consideration in excess of
$20,000,000, on or prior to the proposed closing date of such acquisition,
Borrower shall have delivered to the Administrative Agent copies of
substantially final Permitted Acquisition Documents;
(h)    no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith;
(i)    after giving effect to the acquisition, Liquidity shall be at least
$25,000,000; and
(j)    Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.
“Permitted Acquisition Documents” means with respect to any acquisition proposed
by Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, any legal opinions and each other
material document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.


20

--------------------------------------------------------------------------------





“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Platform” has the meaning assigned thereto in Section 8.2.
“Pricing Level” has the meaning assigned thereto in the definition of Applicable
Margin.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:
(a)    all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and
(b)    pro forma adjustments attributable to such Specified Transaction shall be
calculated consistent with the methodology included in the definition of
Consolidated EBITDA; provided that the pro forma adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash, Cash Equivalents, and credit and debit card receivables of
Borrower and its Subsidiaries maintained in deposit accounts in any financial
institutions located within the United States.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


21

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, principal accounting officer, controller,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by Borrower and reasonably acceptable to the
Administrative Agent; provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person. Unless and except to the extent
expressly stated to the contrary herein in a particular context, “Responsible
Officer” means a Responsible Officer of Borrower.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Revolving Credit Loan” means any revolving credit loan made to Borrower
pursuant to Section 2.1, and all such revolving credit loans collectively as the
context requires.
“Revolving Credit Note” means a promissory note made by Borrower in favor of a
Lender evidencing the Revolving Credit Loans made by such Lender, substantially
in the form attached as Exhibit A-1, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions
related list of designated Persons maintained by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b).
“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the United States Government,
including those administered by OFAC, or (ii) the United Nations Security
Council.


22

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of Borrower or any division,
business unit, product line or line of business.
“Specified Sale” means the sale by Borrower of all or substantially all of the
assets or Equity Interests of a Subsidiary or other business unit previously
identified to the Administrative Agent and, upon request, the Lenders, on or
before May 25, 2018.
“Specified LCA Transaction” means, with respect to any period, any Investment,
sale, transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis or after giving pro forma effect thereto.
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by Borrower or any of its Subsidiaries that is subordinated in right
and time of payment to the Obligations on terms and conditions satisfactory to
the Administrative Agent.


23

--------------------------------------------------------------------------------





“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of Borrower (other than Borrower and Foreign Subsidiaries to the
extent that and for so long as the guaranty of such Foreign Subsidiary would
have adverse tax consequences for Borrower or any other Credit Party or result
in a violation of Applicable Laws) that are parties to the Collateral Agreement
on the Closing Date or which become a party to the Collateral Agreement
thereafter pursuant to Section 8.13.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the lesser of (a) Ten Million Dollars ($10,000,000)
and (b) the Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.


24

--------------------------------------------------------------------------------





“Termination Event” means the occurrence of any of the following: (a) a
“reportable event” described in Section 4043 of ERISA for which the thirty (30)
day notice requirement has not been waived by the PBGC, or (b) the withdrawal of
any Credit Party or any ERISA Affiliate from a Pension Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan under
Section 4041 of ERISA, the filing of a notice of intent to terminate a Pension
Plan under Section 4041 of ERISA, or the treatment of a Pension Plan amendment
as a termination under Section 4041 of ERISA, or (d) the institution of
proceedings to terminate, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan, or (f) the failure to make a required contribution to any
Pension Plan or Multiemployer Plan that would result in the imposition of a Lien
or other encumbrance or the provision of security under Section 430(k) of the
Code or Section 303 or 4068 of ERISA, or the arising of such a Lien or
encumbrance, or (g) the determination that any Pension Plan or Multiemployer
Plan is considered an at-risk plan or plan in endangered or critical status
within the meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304
or 305 of ERISA, or (h) the partial or complete withdrawal of any Credit Party
or any ERISA Affiliate from a Multiemployer Plan, or (i) any event or condition
which results in the insolvency of a Multiemployer Plan under Section 4245 of
ERISA, or (j) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate, or (l) engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA.
“Threshold Amount” means $10,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Leverage Ratio” means, as of any date of determination the result of (a)
the amount of Consolidated Total Indebtedness as of such date to (b)
Consolidated EBITDA for the four (4) fiscal quarters then ended as of such date.
“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).
“Transaction Costs” means all transaction fees, charges, integration costs and
other amounts related to the Transactions, any actual or attempted Permitted
Acquisitions (including, without limitation, any financing fees, merger and
acquisition fees, legal fees and expenses, due diligence fees or any other fees
and expenses in connection therewith), in each case to the extent paid within
six (6) months of the closing of the Credit Facility or such Permitted
Acquisition, as applicable, and approved by the Administrative Agent in its
reasonable discretion.
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and (c) the payment of the Transaction Costs incurred in
connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


25

--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.
SECTION 1.3Accounting Terms.
(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


26

--------------------------------------------------------------------------------





(c)Any other term or condition of this Agreement to the contrary notwithstanding
(including, without limitation, Section 1.3(a)), irrespective of any change in
GAAP that may occur after the Closing Date, no lease shall be considered a
capital lease for purposes of any certificates or reports as to financial
matters required to be delivered by Borrower under this Agreement, including
without limitation, any Officer’s Compliance Certificate, if such lease meets
either of the following conditions: (i) such lease is in effect as of the
Closing Date and, before giving effect to such change in GAAP, does not
constitute a capital lease or (ii) such lease is entered into after the Closing
Date and, without giving effect to such change in GAAP, would not constitute a
capital lease; provided, however, that all financial statements delivered to the
Administrative Agent in accordance with Section 8.1 of this Agreement after the
Closing Date which give effect to such change in GAAP shall be accompanied by a
description in reasonable detail of the adjustments necessary to reconcile such
financial statements with the calculation of Capital Lease Obligations used in
the preparation of any such certificate or report delivered by Borrower under
this Agreement to the extent such calculation is made without giving effect to
such change in GAAP.
SECTION 1.4UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).
SECTION 1.6References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) any definition or reference to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
documents or instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) any
definition or reference to any Applicable Law, including, without limitation,
Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy Code the Code,
the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the
Securities Act of 1933, the UCC, the Investment Company Act of 1940, the
Interstate Commerce Act, the Trading with the Enemy Act of the United States or
any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
SECTION 1.7Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).
SECTION 1.9Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.


27

--------------------------------------------------------------------------------





SECTION 1.10Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
SECTION 1.11Compliance with Article IX. In the event that any Indebtedness,
Lien, Investment or Restricted Payment (whether at the time of incurrence or
upon application of all or a portion of the proceeds thereof) meets the criteria
of one or more than one of the categories of transactions then permitted
pursuant to any clause of a Section (or any clause of a definition used in such
Section) in Article IX, Borrower, in its sole discretion, may divide, classify
or reclassify (or later divide, classify or reclassify) such transaction and
shall only be required to include the amount and type of such transaction in one
of such clauses.
SECTION 1.12Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when calculating any applicable
ratio or any other basket based on Consolidated EBITDA or Consolidated Assets,
or determining other compliance with this Agreement (including the determination
of compliance with any provision of this Agreement which requires that no
Default or Event of Default has occurred, is continuing or would result
therefrom, but excluding determination of compliance with Section 6.2 in
accordance with the terms thereof) in connection with a Specified LCA
Transaction undertaken in connection with the consummation of a Limited
Condition Acquisition, the date of determination of such ratio or the amount or
availability of any basket based on Consolidated EBITDA or Consolidated Assets,
and determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of Borrower (Borrower’s election to exercise such option in connection
with any Limited Condition Acquisition, an “LCA Election”), be deemed to be the
date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified LCA Transactions to be entered
into in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) as if they occurred at the beginning of the applicable
test period ending prior to the LCA Test Date, Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of Borrower and its Subsidiaries) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
LCA Transactions. If Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified LCA Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such prior Limited Condition Acquisition is consummated or the date that
the definitive agreement for such prior Limited Condition Transaction is
terminated or expires without consummation of such prior Limited Condition
Acquisition, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such prior Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated. Notwithstanding the foregoing, nothing
contained in Section 1.12 shall modify the requirements contained in
Section 6.2, except as stated explicitly therein.




28

--------------------------------------------------------------------------------





ARTICLE II
REVOLVING CREDIT FACILITY
SECTION 2.1Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Lender severally agrees to make Revolving Credit Loans to Borrower from time to
time from the Closing Date through, but not including, the Maturity Date as
requested by Borrower in accordance with the terms of Section 2.3; provided,
that (a) the Revolving Credit Outstandings shall not exceed the Commitment and
(b) the Revolving Credit Exposure of any Lender shall not at any time exceed
such Lender’s Commitment. Each Revolving Credit Loan by a Lender shall be in a
principal amount equal to such Lender’s Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion. Subject
to the terms and conditions hereof, Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.
SECTION 2.2Swingline Loans.
(a)Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, the Swingline Lender
shall make Swingline Loans to Borrower from time to time from the Closing Date
through, but not including, the Maturity Date; provided, that (a) after giving
effect to any amount requested, the Revolving Credit Outstandings shall not
exceed the Commitment and (b) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested) shall not exceed
the Swingline Commitment.
(b)Refunding.
(i)Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Lenders on the books and records of the Administrative
Agent. Each Lender shall fund its respective Commitment Percentage of Revolving
Credit Loans as required to repay Swingline Loans outstanding to the Swingline
Lender upon demand by the Swingline Lender but in no event later than 1:00 p.m.
on the next succeeding Business Day after such demand is made. No Lender’s
obligation to fund its respective Commitment Percentage of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Commitment Percentage of a Swingline Loan.
(ii)Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, Borrower hereby authorizes the
Administrative Agent to charge any account maintained by Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Commitment Percentages (unless the amounts so
recovered by or on behalf of Borrower pertain to a Swingline Loan extended after
the occurrence and during the continuance of an Event of Default of which the
Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).


29

--------------------------------------------------------------------------------





(iii)Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans in accordance with the terms of this Section is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Article VI. Further,
each Lender agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Loans pursuant to this Section, one of the events
described in Section 10.1(h) or (i) shall have occurred, each Lender will, on
the date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).
(c)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 2.3Procedure for Advances of Revolving Credit Loans and Swingline Loans.
(a)Requests for Borrowing. Borrower shall give the Administrative Agent
irrevocable prior notice (1) written substantially in the form of Exhibit B or
(2) delivered electronically via e-mail from the official corporate email
address of Borrower which includes an approval from the Chief Financial Officer,
Senior Vice President - Finance & Accounting, Controller, Treasurer, Assistant
Treasurer, Director of Treasury or Senior Manager - Treasury Operations of
Borrower and containing substantially the same information as specified on
Exhibit B (a “Notice of Borrowing”) not later than 1:00 p.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $100,000 or a whole multiple of $50,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto; provided that if
Borrower wishes to request LIBOR Rate Loans having an Interest Period of twelve
months in duration, such notice must be received by the Administrative Agent not
later than 1:00 p.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate Loans.
If Borrower requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
1:00 p.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.


30

--------------------------------------------------------------------------------





(b)Disbursement of Revolving Credit and Swingline Loans. Not later than 3:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Commitment Percentage of the Revolving Credit Loans to be made on
such borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of Borrower identified
in the most recent notice substantially in the form attached as Exhibit C (a
“Notice of Account Designation”) delivered by Borrower to the Administrative
Agent or as may be otherwise agreed upon by Borrower and the Administrative
Agent from time to time. Subject to Section 5.7 hereof, the Administrative Agent
shall not be obligated to disburse the portion of the proceeds of any Revolving
Credit Loan requested pursuant to this Section to the extent that any Lender has
not made available to the Administrative Agent its Commitment Percentage of such
Loan. Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Lenders as provided in Section 2.2(b).
SECTION 2.4Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)Repayment on Termination Date. Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.
(b)Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Commitment, Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first, to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).


31

--------------------------------------------------------------------------------





(c)Optional Prepayments. Borrower may at any time and from time to time prepay
Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior notice (1) written substantially in the form of Exhibit D or
(2) delivered electronically via e-mail from the official corporate email
address of Borrower which includes an approval from the Chief Financial Officer,
Senior Vice President - Finance & Accounting, Controller, Treasurer, Assistant
Treasurer, Director of Treasury or Senior Manager - Treasury Operations of
Borrower and containing substantially the same information as specified on
Exhibit D (a “Notice of Prepayment”) given not later than 1:00 p.m. (i) on the
same Business Day as each Base Rate Loan and each Swingline Loan and (ii) at
least three (3) Business Days before each LIBOR Rate Loan, specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
set forth in such notice. Partial prepayments shall be in an aggregate amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $1,000,000 or a whole multiple of
$250,000 in excess thereof with respect to LIBOR Rate Loans and $100,000 or a
whole multiple of $50,000 in excess thereof with respect to Swingline Loans. A
Notice of Prepayment received after 1:00 p.m. shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof. Notwithstanding the
foregoing, any Notice of a Prepayment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence and may be
revoked by Borrower in the event such refinancing is not consummated (provided
that the failure of such contingency shall not relieve Borrower from its
obligations in respect thereof under Section 5.9).
(d)Limitation on Prepayment of LIBOR Rate Loans. Borrower may not prepay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(e)Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.
SECTION 2.5Permanent Reduction of the Commitment.
(a)Voluntary Reduction. Borrower shall have the right at any time and from time
to time, upon at least five (5) Business Days prior irrevocable written notice
to the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Commitment at any time or (ii) portions of the Commitment, from
time to time, in an aggregate principal amount not less than $1,000,000 or any
whole multiple of $500,000 in excess thereof. Any reduction of the Commitment
shall be applied to the Commitment of each Lender according to its Commitment
Percentage. All Commitment Fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Commitment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by Borrower in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve Borrower from its obligations in respect thereof under
Section 5.9).


32

--------------------------------------------------------------------------------





(b)Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Commitment as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Commitment as so reduced, Borrower shall be required to deposit Cash
Collateral in a Cash Collateral account opened by the Administrative Agent in an
amount equal to such excess. Such Cash Collateral shall be applied in accordance
with Section 10.2(b). Any reduction of the Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of Cash Collateral satisfactory to the Administrative
Agent for all L/C Obligations) and shall result in the termination of the
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Commitment requires the repayment of any LIBOR Rate Loan,
such repayment shall be accompanied by any amount required to be paid pursuant
to Section 5.9 hereof.
SECTION 2.6Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Commitments shall terminate on the Maturity Date.
ARTICLE III
LETTER OF CREDIT FACILITY
SECTION 3.1L/C Facility.Availability
(a)Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the Lenders set forth in Section 3.4(a), agrees to issue
standby Letters of Credit and commercial Letters of Credit in an aggregate
amount not to exceed its L/C Commitment for the account of Borrower or, subject
to Section 3.10, any Subsidiary thereof, Letters of Credit may be issued on any
Business Day from the Closing Date through but not including the fifth (5th)
Business Day prior to the Maturity Date in such form as may be approved from
time to time by the applicable Issuing Lender; provided, that no Issuing Lender
shall issue any Letter of Credit if, after giving effect to such issuance, (i)
the L/C Obligations would exceed the L/C Sublimit or (ii) the Revolving Credit
Outstandings would exceed the Commitment. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
applicable Issuing Lender), which date shall be no later than the fifth (5th)
Business Day prior to the Maturity Date and (iii) including any agreement
applicable to an Existing Letter of Credit, be subject to the ISP98 or, with
respect to commercial letters of credit UCP 600, as applicable, as set forth in
the Letter of Credit Application or as determined by the applicable Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York. No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing such Letter of Credit, or any Applicable Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to letters of
credit generally or such Letter of Credit in particular any restriction or
reserve or capital requirement (for which such Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect or known to such Issuing Lender as
of the Closing Date and that such Issuing Lender in good faith deems material to
it, or (ii) the conditions set forth in Section 6.2 are not satisfied.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. As of the Closing Date, each
of the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.


33

--------------------------------------------------------------------------------





(b)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 3.2Procedure for Issuance of Letters of Credit. Borrower may from time
to time request that any Issuing Lender issue a Letter of Credit by delivering
to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall, process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and Borrower. The applicable
Issuing Lender shall promptly furnish to Borrower and the Administrative Agent a
copy of such Letter of Credit and the Administrative Agent shall promptly notify
each Lender of the issuance and upon request by any Lender, furnish to such
Lender a copy of such Letter of Credit and the amount of such Lender’s
participation therein.
SECTION 3.3Commissions and Other Charges.
(a)Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letters of Credit times the Applicable Margin with respect to
Revolving Credit Loans that are LIBOR Rate Loans (determined, in each case, on a
per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Maturity Date and thereafter
on demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Commitment Percentages.
(b)Issuance Fee. In addition to the foregoing commission, Borrower shall pay
directly to the applicable Issuing Lender, for its own account, an issuance fee
with respect to each Letter of Credit issued by such Issuing Lender as set forth
in the Fee Letter executed by such Issuing Lender and Borrower. Unless otherwise
set forth in any such Fee Letter, such issuance fee shall be payable quarterly
in arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand of the applicable Issuing Lender.
(c)Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, Borrower shall pay or reimburse each Issuing Lender for such
normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.


34

--------------------------------------------------------------------------------





SECTION 3.4L/C Participations.
(a)Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
each Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it hereunder and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with each Issuing Lender that, if a draft is paid under any Letter of
Credit issued by such Issuing Lender for which such Issuing Lender is not
reimbursed in full by Borrower through a Revolving Credit Loan or otherwise in
accordance with the terms of this Agreement, such L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Commitment Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed.
(b)Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
(c)Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.
(d)Each L/C Participant’s obligation to make the Revolving Credit Loans referred
to in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(a) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit Lender or Borrower may have against the
Issuing Lender, Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VI, (iii) any adverse
change in the condition (financial or otherwise) of Borrower, (iv) any breach of
this Agreement or any other Loan Document by Borrower, any other Credit Party or
any other Revolving Credit Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.


35

--------------------------------------------------------------------------------





SECTION 3.5Reimbursement Obligation of Borrower. In the event of any drawing
under any Letter of Credit, Borrower agrees to reimburse (either with the
proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, the applicable Issuing Lender on
each date on which such Issuing Lender notifies Borrower of the date and amount
of a draft paid by it under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment. Unless Borrower shall
immediately notify such Issuing Lender that Borrower intends to reimburse such
Issuing Lender for such drawing from other sources or funds, Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Revolving Credit Loan bearing interest at the
Base Rate on the applicable repayment date in the amount of (i) such draft so
paid and (ii) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment, and the Lenders shall make a Revolving
Credit Loan bearing interest at the Base Rate in such amount, the proceeds of
which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and such fees and expenses. Each Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a) or Article VI. If Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
SECTION 3.6Obligations Absolute. Borrower’s obligations under this Article III
(including, without limitation, the Reimbursement Obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any set
off, counterclaim or defense to payment which Borrower may have or have had
against the applicable Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. Borrower also agrees that the applicable Issuing Lender and
the L/C Participants shall not be responsible for, and Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among Borrower and any beneficiary of any Letter of Credit or
any other party to which such Letter of Credit may be transferred or any claims
whatsoever of Borrower against any beneficiary of such Letter of Credit or any
such transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit issued by
it, except for errors or omissions caused by such Issuing Lender’s bad faith,
gross negligence, willful misconduct or material breach in bad faith of any Loan
Document, as determined by a court of competent jurisdiction by final
nonappealable judgment. Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of bad faith, gross
negligence, willful misconduct or material breach in bad faith of any Loan
Document shall be binding on Borrower and shall not result in any liability of
such Issuing Lender or any L/C Participant to Borrower. The responsibility of
any Issuing Lender to Borrower in connection with any draft presented for
payment under any Letter of Credit issued to it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.
SECTION 3.7Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
SECTION 3.8Resignation of Issuing Lenders.
(a)Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to Borrower and the
Administrative Agent (or such shorter period of time as may be acceptable to
Borrower and the Administrative Agent).


36

--------------------------------------------------------------------------------





(b)Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Lenders to take such actions as are
required under Section 3.4). Without limiting the foregoing, upon the
resignation of a Lender as an Issuing Lender hereunder, Borrower may, or at the
request of such resigned Issuing Lender Borrower shall, use commercially
reasonable efforts to, arrange for one or more of the other Issuing Lenders to
issue Letters of Credit hereunder in substitution for the Letters of Credit, if
any, issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.
SECTION 3.9Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) on the last Business Day of each
calendar month, (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires, (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of any L/C
Issuer to provide such information pursuant to this Section 3.9 shall limit the
obligations of Borrower or any Lender hereunder with respect to its
reimbursement and participation obligations hereunder.
SECTION 3.10Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any of its Subsidiaries inures to the benefit of Borrower and
that Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.
ARTICLE IV
[RESERVED]
ARTICLE V
GENERAL LOAN PROVISIONS
SECTION 5.1Interest.
(a)Interest Rate Options. Subject to the provisions of this Section, at the
election of Borrower, (i) Revolving Credit Loans shall bear interest at (A) the
Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days (or four (4) Business Days with respect to a LIBOR Rate based on a
twelve month Interest Period) after the Closing Date unless Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement) and (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin. Borrower shall select
the rate of interest and Interest Period, if any, applicable to any Loan at the
time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.


37

--------------------------------------------------------------------------------





(b)Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default,
(A) Borrower shall no longer have the option to request LIBOR Rate Loans,
Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(c)Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2017; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(d)Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to Borrower any interest
received by the Lenders in excess of the maximum lawful rate or (ii) apply such
excess to the principal balance of the Obligations. It is the intent hereof that
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Borrower
under Applicable Law.


38

--------------------------------------------------------------------------------





SECTION 5.2Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing,
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $1,000,000 or any whole multiple of $100,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever Borrower desires to convert or
continue Loans as provided above, Borrower shall give the Administrative Agent
irrevocable prior notice (1) written substantially in the form of Exhibit E or
(2) delivered electronically via e-mail from the official corporate email
address of Borrower which includes an approval from the Chief Financial Officer,
Senior Vice President - Finance & Accounting, Controller, Treasurer, Assistant
Treasurer, Director of Treasury or Senior Manager - Treasury Operations of
Borrower and containing substantially the same information as specified on
Exhibit E (a “Notice of Conversion/Continuation”) not later than 1:00 p.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan; provided that
if Borrower wishes to request LIBOR Rate Loans having an Interest Period of
twelve months in duration, such notice must be received by the Administrative
Agent not later than 1:00 p.m. three (3) Business Days prior to the requested
date of such conversion or continuation, whereupon the Administrative Agent
shall give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. If Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If Borrower requests a
conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Subject to the foregoing, Borrower hereby gives notice to the
Administrative Agent that Borrower elects, with respect to the first $65,000,000
funded on the Closing Date (until May 29, 2020, at which time such amount shall
reduce to $25,000,000), the Interest Period shall be for one (1) month with the
first such period ending on June 30, 2017, and such Interest Period shall renew
automatically for an additional one (1) month period at the end of each month
until April 29, 2022; provided that, (A) Borrower may revoke such election at
any time upon written notice to the Administrative Agent and (B) to the extent
Borrower repays the Loans such that the outstanding aggregate principal amount
of Revolving Loans hereunder is less than the applicable amount set forth in
this sentence, the election in this sentence shall thereafter apply to such
lesser amount. Notwithstanding anything to the contrary herein, a Swingline Loan
may not be converted to a LIBOR Rate Loan (but a Revolving Credit Loan bearing
interest at the LIBOR Rate or the Base Rate may be used to repay a Swingline
Loan). The Administrative Agent shall promptly notify the affected Lenders of
such Notice of Conversion / Continuation. Notwithstanding the foregoing, Loans
made on the Closing Date or any of the three (3) Business Days following the
Closing Date, may only consist of Base Rate Loans unless Borrower delivers a
funding indemnity letter, substantially in the form of Exhibit I or otherwise
reasonably acceptable to the Administrative Agent. LIBOR Rate Loans shall be
made by each Revolving Lender at its LIBOR Lending Office and Base Rate Loans at
its domestic Lending Office.


39

--------------------------------------------------------------------------------





SECTION 5.3Fees.
(a)Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), a non-refundable commitment fee (the “Commitment Fee”)
shall accrue in favor of the Administrative Agent, for the account of the
Lenders, at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Commitment of the Lenders (other than the Defaulting
Lenders, if any); provided, that the amount of outstanding Swingline Loans shall
not be considered usage of the Commitment for the purpose of calculating the
Commitment Fee. The Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing June 30, 2017 and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Commitment has been terminated. The Commitment
Fee shall be distributed by the Administrative Agent to the Lenders (other than
any Defaulting Lender) pro rata in accordance with such Lenders’ respective
Commitment Percentages.
(b)Other Fees. Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in their Fee Letter. Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.
SECTION 5.4Manner of Payment. Each payment by Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 3:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 4:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 4:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by Borrower to such Defaulting Lender hereunder
shall be applied in accordance with Section 5.15(a)(ii).


40

--------------------------------------------------------------------------------





SECTION 5.5Evidence of Indebtedness.
(a)Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to Borrower and its Subsidiaries and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Credit Note and/or
Swingline Note, as applicable, which shall evidence such Lender’s Revolving
Credit Loans and/or Swingline Loans, as applicable, in addition to such accounts
or records. Each Lender may attach schedules to its Notes and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
(b)Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
SECTION 5.6Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)the provisions of this paragraph shall not be construed to apply to (A) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 5.14 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans and Letters of Credit to any assignee or participant, other
than to Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


41

--------------------------------------------------------------------------------





SECTION 5.7Administrative Agent’s Clawback.
(a)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 1:00 p.m. on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the daily average Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) in the case of a payment to be
made by Borrower, the interest rate applicable to Base Rate Loans. If Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its share of the applicable borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(b)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders, any Issuing Lender or the Swingline Lender hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders, any Issuing Lender or the Swingline
Lender, as the case may be, the amount due. In such event, if Borrower has not
in fact made such payment, then each of the Lenders, any Issuing Lender or the
Swingline Lender, as the case maybe, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, Issuing Lender or the Swingline Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c)Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by Borrower shall not relieve it or any other Lender of
its obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.


42

--------------------------------------------------------------------------------





SECTION 5.8Changed Circumstances.
(a)Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to Borrower. Thereafter,
until the Administrative Agent notifies Borrower that such circumstances no
longer exist, the obligation of the Lenders to make LIBOR Rate Loans and the
right of Borrower to convert any Loan to or continue any Loan as a LIBOR Rate
Loan shall be suspended, and Borrower shall either (A) repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such LIBOR
Rate Loan together with accrued interest thereon (subject to Section 5.1(d)), on
the last day of the then current Interest Period applicable to such LIBOR Rate
Loan; or (B) convert the then outstanding principal amount of each such LIBOR
Rate Loan to a Base Rate Loan as of the last day of such Interest Period.
(b)Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies Borrower that such circumstances no longer exist, (i) the obligations
of the Lenders to make LIBOR Rate Loans, and the right of Borrower to convert
any Loan to a LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter Borrower may select only Base Rate Loans and (ii) if
any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
Loan shall immediately be converted to a Base Rate Loan for the remainder of
such Interest Period.
SECTION 5.9Indemnity. Borrower hereby indemnifies each of the Lenders against
any actual loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by Borrower to make any
payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.


43

--------------------------------------------------------------------------------





SECTION 5.10Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, any Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, Borrower shall promptly pay to
any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered, provided that such amounts shall only be paid by
Borrower to the applicable Recipient to the extent it is customary for such
Recipient to charge such amounts to similarly situated borrowers.
(b)Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any Lending Office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Lender, to a
level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender Borrower shall promptly pay to such Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company for any such reduction suffered; provided that
such amounts shall only be paid by Borrower to the applicable Lender to the
extent it is customary for such Lender to charge such amounts to similarly
situated borrowers.
(c)Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or such Issuing Lender, such other
Recipient or any of their respective holding companies, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to Borrower,
shall be conclusive absent manifest error. Borrower shall pay such Lender or
such Issuing Lender or such other Recipient, as the case may be, the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.


44

--------------------------------------------------------------------------------





(d)Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
SECTION 5.11Taxes.
(a)Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within twenty (20) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability, in reasonable
detail, delivered to Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.
(e)Intentionally Omitted.
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


45

--------------------------------------------------------------------------------





(g)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower or the Administrative Agent
as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person:
(A)Any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or


46

--------------------------------------------------------------------------------





(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.


47

--------------------------------------------------------------------------------





(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund (or a credit for
overpayment of Taxes in lieu of a refund) of any Taxes as to which it has been
indemnified pursuant to this Section 5.11 (including by the payment of
additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)Indemnification of the Administrative Agent. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (i). The agreements in paragraph (i) shall survive the resignation
and/or replacement of the Administrative Agent.
(j)Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 5.12Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


48

--------------------------------------------------------------------------------





(b)Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.9), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.10 or Section 5.11)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 12.9;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with Applicable Law; and
(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
SECTION 5.13Incremental Loans.
(a)At any time, Borrower may by written notice to the Administrative Agent elect
to request the establishment of one or more increases in the Revolving Credit
Commitments (any such increase, an “Incremental Loan Commitment”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Loan”); provided that (1) the total aggregate principal amount
for all such Incremental Loan Commitments shall not (as of any date of
incurrence thereof) exceed $150,000,000 and (2) the total aggregate amount for
each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall not be less than a minimum principal amount of $25,000,000 or, if less,
the remaining amount permitted pursuant to the foregoing clause (1). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which
Borrower proposes that any Incremental Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to Administrative Agent. Borrower may invite any
Lender, any Affiliate of any Lender and/or any Approved Fund, and/or any other
Person reasonably satisfactory to the Administrative Agent, to provide an
Incremental Loan Commitment (any such Person, an “Incremental Lender”). Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:


49

--------------------------------------------------------------------------------





(A)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition or other transaction consummated in connection therewith (or, to the
extent constituting an Incremental Loan to finance a Limited Condition
Acquisition, the foregoing condition, other than with respect to the absence of
an Event of Default pursuant to Section 10.1(a), (b), (h) or (i), shall be
satisfied at the LCA Test Date related to such Limited Condition Acquisition);
(B)the Administrative Agent and the Lenders shall have received from Borrower an
Officer’s Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the (1) Borrower is in compliance
with the financial covenants set forth in Section 9.15 and (2) Total Leverage
Ratio will be not greater than 3.00 to 1.00, in each case based on the financial
statements most recently delivered pursuant to Section 8.1(a) or 8.1(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to
(x) any Incremental Loan Commitment, (y) the making of any Incremental Loans
pursuant thereto (with any Incremental Loan Commitment being deemed to be fully
funded) and (z) any Permitted Acquisition or other transaction consummated in
connection therewith;
(C)each of the representations and warranties contained in Article VII shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date) and to the extent constituting an Incremental Loan to finance a
Limited Condition Acquisition, the foregoing other than with respect to the
absence of an Event of Default pursuant to Section 10.1(a), (b), (h) or (i),
shall be satisfied at the LCA Test Date related to such Limited Condition
Acquisition);
(D)the proceeds of any Incremental Loans shall be used for general corporate
purposes of Borrower and its Subsidiaries (including Permitted Acquisitions,
joint venture Investments permitted hereunder, Capital Expenditures permitted
hereunder, Restricted Payments permitted hereunder and repurchases of Equity
Interests permitted hereunder);
(E)each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;
(F)in each case (the terms of which shall be set forth in the relevant Lender
Joinder Agreement):
(x)    such Incremental Loan shall mature on the Maturity Date, shall bear
interest and be entitled to fees, at the rates applicable to the Revolving
Credit Loans, but with respect to upfront fees only, a rate determined by the
Administrative Agent, the applicable Incremental Lenders and Borrower, and shall
be subject to the same terms and conditions as the Revolving Credit Loans;
(y)    the outstanding Revolving Credit Loans and Commitment Percentages of
Swingline Loans and L/C Obligations will be reallocated by the Administrative
Agent on the applicable Increased Amount Date among the Lenders (including the
Incremental Lenders providing such Incremental Loan) in accordance with their
revised Commitment Percentages (and the Lenders (including the Incremental
Lenders providing such Incremental Loan) agree to make all payments and
adjustments necessary to effect such reallocation and Borrower shall pay any and
all costs required pursuant to Section 5.9 in connection with such reallocation
as if such reallocation were a repayment); and


50

--------------------------------------------------------------------------------





(z)    except as provided above, all of the other terms and conditions
applicable to such Incremental Loan shall, except to the extent otherwise
provided in this Section 5.13, be identical to the terms and conditions
applicable to the Revolving Credit Facility;
(G)any Incremental Lender shall be entitled to the same voting rights as the
existing Lenders under the Revolving Credit Facility and any Extensions of
Credit made in connection with each Incremental Loan shall receive proceeds of
prepayments on the same basis as the other Revolving Credit Loans made
hereunder;
(H)such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by Borrower, the Administrative
Agent and the applicable Incremental Lenders (which Lender Joinder Agreement
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.13); and
(I)Borrower shall deliver or cause to be delivered any customary legal opinions
or other documents (including, without limitation, a resolution duly adopted by
the board of directors (or equivalent governing body) of each Credit Party
authorizing such Incremental Loan) reasonably requested by Administrative Agent
in connection with any such transaction.
(b)The Incremental Lenders shall be included in any determination of the
Required Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c)On any Increased Amount Date on which any Incremental Loan becomes effective,
subject to the foregoing terms and conditions, each Incremental Lender with an
Incremental Loan Commitment shall become a Lender hereunder with respect to such
Incremental Loan Commitment.
(d)Solely to the extent an Incremental Loan is used to finance a Limited
Condition Acquisition, and the conditions set forth in Section 6.2(a) and (b)
cannot be met at the time such Incremental Loan is to be funded (but such
Incremental Loan could be consummated in accordance with the terms thereof and
of this Agreement), such Incremental Loan shall constitute a separate tranche of
Revolving Credit Loans and Commitments from the existing Revolving Credit Loans
and Commitments.
SECTION 5.14Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent),
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(a)Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).


51

--------------------------------------------------------------------------------





(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by Borrower, such Cash Collateral shall
remain subject to the security interest granted pursuant to the Loan Documents.
SECTION 5.15Defaulting Lenders.
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to (A)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans


52

--------------------------------------------------------------------------------





in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (2) such Loans were made or the related Letters of Credit or
Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable Revolving Credit Facility without giving effect to
Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 5.14.
(C)With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, Borrower shall (1) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated from time to time as necessary among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, repay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Lenders’
Fronting Exposure in accordance with the procedures set forth in Section 5.14.


53

--------------------------------------------------------------------------------





(b)Defaulting Lender Cure. If Borrower, the Administrative Agent, the Issuing
Lenders and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
(a)Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (in each case, if requested thereby) and the Security
Documents, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
(b)Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)Officer’s Certificate. A certificate from a Responsible Officer of Borrower
to the effect that (A) all representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true and correct in
all material respects (except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty shall be true and correct in all
respects); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since December 31, 2016, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E)  each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.
(ii)Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.1(b)(iii).


54

--------------------------------------------------------------------------------





(iii)Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
(iv)Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).
(c)Personal Property Collateral.
(i)Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens and Liens to be terminated in connection
with the repayment of existing Indebtedness contemplated under
Section 6.1(g)(iii)).
(ii)Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.
(iii)Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets (excluding real estate) of such Credit
Party, indicating among other things that the assets of each such Credit Party
are free and clear of any Lien (except for Permitted Liens) and Liens to be
terminated in connection with the repayment of existing Indebtedness
contemplated under Section 6.1(g)(iii)).
(iv)Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.
(v)Intellectual Property. The Administrative Agent shall have received security
agreements duly executed by the applicable Credit Parties for all federally
registered copyrights, copyright applications, patents, patent applications,
trademarks and trademark applications included in the Collateral, in each case
in proper form for filing with the U.S. Patent and Trademark Office or U.S.
Copyright Office, as applicable.


55

--------------------------------------------------------------------------------





(vi)Other Collateral Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral
(including, without limitation, filings evidencing a security interest in any
intellectual property included in the Collateral, notices and assignments of
claims required under Applicable Laws, or filings with the FCC or any other
applicable Governmental Authority).
(d)Intentionally Omitted.
(e)Consents; Defaults.
(i)Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(ii)No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby.
(f)Financial Matters.
(i)Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of Borrower and its Subsidiaries as of
December 31, 2014, December 31, 2015 and December 31, 2016 and the related
audited statements of income or operations and changes in stockholder equity and
cash flows for the respective Fiscal Years then ended and (B) unaudited
Consolidated balance sheet of Borrower and its Subsidiaries as of March 31, 2017
and related unaudited interim statements of income or operations and changes in
stockholder equity.
(ii)Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for Borrower and its Subsidiaries, and
projections prepared by management of Borrower, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
after the Closing Date and on an annual basis for each year thereafter during
the term of the Credit Facility.
(iii)Financial Condition/Solvency Certificate. Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer or principal accounting officer of Borrower, that (A) after
giving effect to the Transactions, the Credit Parties and their Subsidiaries, on
a Consolidated basis, are Solvent, and (B) the financial projections previously
delivered to the Administrative Agent represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
Borrower and its Subsidiaries.


56

--------------------------------------------------------------------------------





(iv)Payment at Closing. Borrower shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Administrative Agent, the Arranger and
the Lenders the fees set forth or referenced in Section 5.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and the Administrative Agent) and (C) to
any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
(g)Miscellaneous.
(i)Notice of Account Designation. The Administrative Agent shall have received a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
(ii)Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion.
(iii)Existing Indebtedness. All existing Indebtedness of Borrower and its
Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1) shall be
repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.
(iv)PATRIOT Act, etc. Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of any Anti-Money Laundering Laws, including, without limitation,
the PATRIOT Act and any applicable “know your customer” rules and regulations.
(v)Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
Transactions.
Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 6.2Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:


57

--------------------------------------------------------------------------------





(a)Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
(b)No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application, as applicable, from Borrower in accordance with
Section 2.3(a) or Section 3.2, as applicable.
(d)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
(e)Limited Condition Acquisitions. Solely in connection with an initial drawing
under an Incremental Loan in connection with a Limited Condition Acquisition,
the conditions set forth in clauses (a) and (b) (other than with respect to the
absence of an Event of Default pursuant to Section 10.1(a), (b), (h) or (i))
shall relate to the LCA Test Date, not the date of the related Extension of
Credit.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
SECTION 7.1Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized as of the Closing Date are described on Schedule 1 to the
Disclosure Letter. No Credit Party nor any Subsidiary thereof is an EEA
Financial Institution.


58

--------------------------------------------------------------------------------





SECTION 7.2Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 2 to the Disclosure Letter. As of the Closing Date,
the capitalization of each Credit Party and its Subsidiaries consists of the
number of shares or units, authorized, issued and outstanding, of such classes
and series, with or without par value, described on Schedule 2 to the Disclosure
Letter. As of the Closing Date, all outstanding shares of such Credit Parties
and Subsidiaries have been duly authorized and validly issued and are fully paid
and nonassessable and not subject to any preemptive or similar rights, except as
described in Schedule 2 to the Disclosure Letter. As of the Closing Date, there
are no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party or any Subsidiary thereof,
except as described on Schedule 2 to the Disclosure Letter.
SECTION 7.3Authorization; Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
SECTION 7.4Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by each Credit Party and each Subsidiary
thereof of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval which has not been obtained or violate any Applicable Law relating to
any Credit Party or any Subsidiary thereof where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party or any Subsidiary thereof, (c) conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which conflict, breach or default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the Uniform Commercial Code, (iii) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office and
(iv) consents that have been obtained.
SECTION 7.5Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the knowledge of any Responsible Officer, threatened
attack by direct or collateral proceeding, (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (a), (b) or (c) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.


59

--------------------------------------------------------------------------------





SECTION 7.6Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal and all material state,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal and all
material state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party). Such returns accurately reflect in all material respects
all liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. As of the Closing Date, except as set forth on
Schedule 3 to the Disclosure Letter, there is no ongoing audit or examination
or, to the knowledge of any Responsible Officer, other investigation by any
Governmental Authority of the tax liability of any Credit Party or any
Subsidiary thereof that could reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any Lien or other claim against
any Credit Party or any Subsidiary thereof with respect to unpaid taxes which
has not been discharged or resolved (other than (a) any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the relevant Credit Party and (b) Permitted Liens). The charges,
accruals and reserves on the books of each Credit Party and each Subsidiary
thereof in respect of federal, state, local and other taxes for all Fiscal Years
and portions thereof since the organization of any Credit Party or any
Subsidiary thereof are in the judgment of Borrower adequate, and Borrower does
not anticipate any additional taxes or assessments for any of such years.
SECTION 7.7Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations that
could reasonably be expected to have a Material Adverse Effect.
SECTION 7.7Environmental Matters. Except to the extent that no Material Adverse
Effect could reasonably be expected to result therefrom:
(a)The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now do not contain, and to the knowledge of any Responsible
Officer have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;
(b)Each Credit Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith, to the knowledge of any
Responsible Officer are and have been in compliance with all applicable
Environmental Laws, and, to the knowledge of any Responsible Officer, there is
no contamination at, under or about such properties or such operations which
could interfere with the continued operation of such properties or impair the
fair saleable value thereof;
(c)No Credit Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does any Responsible Officer of any Credit Party or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened;
(d)To the knowledge of any Responsible Officer Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by any Credit Party or any Subsidiary thereof in violation of, or in a manner or
to a location which could reasonably be expected to give rise to liability
under, Environmental Laws, nor to the knowledge of any Responsible Officer have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Laws;


60

--------------------------------------------------------------------------------





(e)No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of any Responsible Officer, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, or
to the knowledge of any Responsible Officer, with respect to any real property
owned, leased or operated by any Credit Party or any Subsidiary thereof or
operations conducted in connection therewith; and
(f)To the knowledge of any Responsible Officer there has been no release, or
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Subsidiary, now or in the past, in violation
of or in amounts or in a manner that could give rise to liability under
applicable Environmental Laws.
SECTION 7.9Employee Benefit Matters.
(a)As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 4 to the Disclosure Letter;
(b)Each Employee Benefit Plan is in compliance in form and operation with its
terms and with all applicable provisions of ERISA and the Code (including
without limitation the Code provisions compliance with which is necessary for
any intended favorable tax treatment) and all other applicable laws and
regulations, except for any required amendments for which the remedial amendment
period as defined in Section 401(b) of the Code has not yet expired. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired, and, nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
an Employee Benefit Plan with no determination, nothing has occurred that would
materially adversely affect the issuance of a favorable determination letter or
otherwise materially adversely affect such qualification. No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
with respect to any Employee Benefit Plan except for liability that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;
(c)As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding-based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan or Multiemployer Plan, nor has any
Credit Party or any ERISA Affiliate failed to make any contributions or to pay
any amounts due and owing as required by Sections 412 or 430 of the Code,
Section 302 of ERISA, the terms of any Pension Plan or Multiemployer Plan, or
any contract or agreement requiring contributions to a Pension Plan or
Multiemployer Plan, on or prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. As of the Closing Date, there has not been any event requiring
any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to
any Pension Plan;
(d)Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums due and not
delinquent under Section 4007 of ERISA, and there are no premium payments which
are due and unpaid, (iii) failed to make a required contribution or payment to a
Multiemployer Plan, (iv) failed to make a required installment or other required
payment under Sections 412 or 430 of the Code, or (v) incurred any liability
under Section 4069 or 4212(c) of ERISA;


61

--------------------------------------------------------------------------------





(e)No Termination Event has occurred or is reasonably expected to occur which,
individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, liability of any of the Credit Parties in an aggregate
amount in excess of the Threshold Amount;
(f)Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to the knowledge of any Responsible Officer, threatened concerning
or involving (i) any Employee Benefit Plan that is an employee welfare benefit
plan (as defined in Section 3(1) of ERISA), (ii) any Pension Plan or (iii) any
Multiemployer Plan;
(g)Borrower and its Subsidiaries have classified individuals who perform
services for them correctly within all material respects under each Employee
Benefit Plan, ERISA, the Code and other applicable law as common law employees,
independent contractors or leased employees; and
(h)Borrower, each of its Subsidiaries, and each Employee Benefit Plan that is a
“group health plan” as defined in Section 733(a)(1) of ERISA (a “Health Plan”)
(i) is currently in compliance with the Patient Protection and Affordable Care
Act, Pub. L. No. 111-148 (“PPACA”), the Health Care and Education Reconciliation
Act of 2010, Pub. L. No. 111-152 (“HCERA”), and all regulations and guidance
issued thereunder (collectively, with PPACA and HCERA, the “Healthcare Reform
Laws”), and (ii) has been in compliance with all applicable Healthcare Reform
Laws since March 23, 2010. No event has occurred, and no condition or
circumstance exists, that could reasonably be expected to subject Borrower, any
of its Subsidiaries, or any Health Plan to penalties or excise taxes under
Sections 4980D, 4980H, or 4980I of the Code or any other provision of the
Healthcare Reform Laws.
SECTION 7.10Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of Borrower,
individually, or of Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 9.2 or Section 9.5 or subject to any
restriction contained in any agreement or instrument between Borrower and any
Lender or any Affiliate of any Lender relating to Indebtedness in excess of the
Threshold Amount will be “margin stock”.
SECTION 7.11Government Regulation. No Credit Party nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940) and no
Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.
SECTION 7.12[Reserved].
SECTION 7.13Employee Relations. As of the Closing Date, no Credit Party or any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 6 to the Disclosure Letter. No Responsible Officer knows of
any pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 7.14[Reserved].


62

--------------------------------------------------------------------------------





SECTION 7.15Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 6.1(f)(i) present fairly within all material
respects on a Consolidated basis the assets, liabilities and financial position
of Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of Borrower
and its Subsidiaries as of the date thereof, including material liabilities for
taxes, material commitments, and Indebtedness, in each case, to the extent
required to be disclosed under GAAP. The forecasts delivered pursuant to
Section 6.1(f)(iii) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable in light of
then existing conditions except that such financial projections and statements
shall be subject to normal year end closing and audit adjustments (it being
recognized by the Lenders that projections are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
will vary from such projections).
SECTION 7.16No Material Adverse Change. No Material Adverse Effect has occurred
since the date of the most recent audited financial statements provided to the
Lenders pursuant to this Agreement.
SECTION 7.17Solvency. The Credit Parties, on a Consolidated basis, are Solvent.
SECTION 7.18Title to Properties. As of the Closing Date, the real property
listed on Schedule 7 to the Disclosure Letter constitutes all of the real
property that is owned by any Credit Party or any of its Subsidiaries. Each
Credit Party and each Subsidiary thereof has such title to the real property
owned by it, and such occupancy rights to the real property leased by it as is
material to the conduct of its business and valid and legal title to all of its
personal property and assets, except those which have been disposed of by the
Credit Parties and their Subsidiaries which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
SECTION 7.19Litigation. There are no actions, suits or proceedings pending nor,
to the knowledge of any Responsible Officer, threatened in writing against any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.
SECTION 7.20Anti-Corruption Laws and Sanctions.
(a)None of (i) Borrower, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of Borrower or such Subsidiary, any of their
respective employees or Affiliates, or (ii) to the knowledge of Borrower, any
agent or representative of Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Credit Facility, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons, (D) has
taken any action, directly or indirectly, that would result in a violation by
such Persons of any Anti-Corruption Laws, or (E) has violated any Anti-Money
Laundering Law. Each of Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Borrower and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with the Anti-Corruption Laws. Each of Borrower
and its Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.
(b)No proceeds of any Extension of Credit have been used, directly or
indirectly, by Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


63

--------------------------------------------------------------------------------





SECTION 7.21Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any judgment, decree or order to which any Credit Party or any
Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Credit Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefor that, in any case under
this clause (b), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
SECTION 7.22Senior Indebtedness Status. The Obligations of each Credit Party and
each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and all senior unsecured Indebtedness
of each such Person and is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person.
SECTION 7.23Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the time when
made or delivered; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties and their Subsidiaries, and are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may vary materially from such projections).
ARTICLE VIII
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:
SECTION 8.1Financial Statements and Forecasts. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
(a)Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, promptly after the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of Borrower and its Subsidiaries as of the close of such Fiscal
Year and audited Consolidated statements of income or operations, changes in
stockholder’s equity and cash flows including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of recognized
national standing acceptable to the Administrative Agent, and accompanied by a
report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by
Borrower or any of its Subsidiaries not in accordance with GAAP.


64

--------------------------------------------------------------------------------





(b)Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, promptly after the date of any
required public filing thereof) after the end of the first three fiscal quarters
of each Fiscal Year, an unaudited Consolidated balance sheet of Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income or operations, changes in stockholder’s equity and cash
flows together with a report containing management’s discussion and analysis of
such financial statements for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of Borrower to present fairly in all
material respects the financial condition of Borrower and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
Borrower and its Subsidiaries for the respective periods then ended, subject to
normal year-end adjustments and the absence of footnotes.
(c)Annual Forecast. As soon as practicable and in any event within ninety (90)
days after the end of each Fiscal Year, a Consolidated forecast of Borrower and
its Subsidiaries for the ensuing four (4) fiscal quarters, such plan to be
prepared in accordance with GAAP and to include, on a quarterly basis for the
first four (4) fiscal quarters following delivery thereof and, thereafter, on an
annual basis for the remaining term of the Credit Facility, the following: a
projected income statement, statement of cash flows and balance sheet,
calculations demonstrating projected compliance with the financial covenants set
forth in Section 9.14 and a summary discussion of the most relevant assumptions
utilized and drivers to such forecast, accompanied by a certificate from a
Responsible Officer to the effect that such forecast contains good faith
estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such forecast) of the financial condition and operations of Borrower
and its Subsidiaries for such period, it being understood that the forecast is
subject to significant uncertainties and contingencies, many of which are beyond
the control of Borrower and its Subsidiaries, and are not to be viewed as facts,
and that the actual results during the period or periods covered by such
forecast may vary materially from such forecast).
SECTION 8.2Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b) a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, president, chief financial officer, principal accounting
officer, treasurer or controller of Borrower and a report containing
management’s discussion and analysis of such financial statements;
(b)promptly upon the request of the Administrative Agent, copies of all material
reports, if any, submitted to any Credit Party, any Subsidiary thereof or any of
their respective boards of directors by their respective independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;
(c)promptly after the furnishing thereof, copies of any notice of default
received from any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;
(d)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;


65

--------------------------------------------------------------------------------





(e)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(f)promptly, and in any event within seven (7) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding material financial or other operational results of any Credit Party or
any Subsidiary thereof;
(g)promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable Anti-Money Laundering
Laws (including, without limitation, any applicable “know your customer” rules
and regulations and the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
(h)such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.1(a), (b) or (e) or
Section 8.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed in Section 12.1; or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything contained herein, in every
instance Borrower shall be required to provide paper copies of the Officer’s
Compliance Certificates required by Section 8.2 to the Administrative Agent.
Except for such Officer’s Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Borrower or
its securities) (each, a “Public Lender”). Borrower hereby agrees that so long
as Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Lenders and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”


66

--------------------------------------------------------------------------------





SECTION 8.3Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer obtains knowledge
thereof) notify the Administrative Agent in writing of (which shall promptly
make such information available to the Lenders in accordance with its customary
practice):
(a)the occurrence of any Default or Event of Default;
(b)the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that
could reasonably be expected to result in a Material Adverse Effect;
(c)any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
(d)any labor controversy that has resulted in a strike or other similar work
action against any Credit Party or any Subsidiary thereof in any such case could
reasonably be expected to have a Material Adverse Effect;
(e)any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against or threatened against any Credit Party or any
Subsidiary thereof; and
(f)(i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) any Responsible Officer obtaining knowledge that
any Termination Event has occurred or is reasonably expected to occur within the
next sixty (60) days.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 8.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
SECTION 8.4Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain its separate corporate existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction in which qualification
is necessary, in each case to the extent that failure to do so could reasonably
be expected to have a Material Adverse Effect.
SECTION 8.5Maintenance of Property and Licenses.
(a)In addition to the requirements of any of the Security Documents, use
commercially reasonable efforts to protect and preserve all Properties necessary
in and material to its business, including copyrights, patents, trade names,
service marks and trademarks; maintain in good working order and condition,
ordinary wear and tear excepted, all buildings, equipment and other tangible
real and personal property; and from time to time make or cause to be made all
repairs, renewals and replacements thereof and additions to such Property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each case except as such action or inaction would not reasonably be expected to
result in a Material Adverse Effect.


67

--------------------------------------------------------------------------------





(b)Maintain, in full force and effect in all material respects, each and every
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority (each a “License”) required for each of them to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 8.6Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents. All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee. On the Closing Date and
from time to time thereafter deliver to the Administrative Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
SECTION 8.7Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
material compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.
SECTION 8.8Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices; provided, that
Borrower or such Subsidiary may contest any item described in this Section in
good faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP, except where the failure to pay or perform the items
described in (a) or (b) of this Section could not reasonably be expected to have
material impact on the business of Borrower or such Subsidiary.
SECTION 8.9Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 8.10Environmental Laws. In addition to and without limiting the
generality of Section 8.9: (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants, if
any, obtain and comply with and maintain, any and all material licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of Borrower
or any such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the bad faith, gross negligence, willful
misconduct or material breach in bad faith of any Loan Document of the party
seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.


68

--------------------------------------------------------------------------------





SECTION 8.11Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent to confirm compliance with this Section.
SECTION 8.12Visits and Inspections. Permit representatives of the Administrative
Agent, from time to time upon prior reasonable notice and at such times during
normal business hours and with no more than reasonable frequency, all at the
expense of Borrower (limited, except during the continuance of an Event of
Default to the cost of a single visit and inspection by the Administrative
Agent, per calendar year), to visit and inspect its properties; inspect, audit
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of Borrower at any time without advance notice. Upon the request of
the Administrative Agent or the Required Lenders, participate in a meeting of
the Administrative Agent and Lenders once during each Fiscal Year, which meeting
will be held at Borrower’s corporate offices (or such other location as may be
agreed to by Borrower and the Administrative Agent) at such time as may be
agreed by Borrower and the Administrative Agent.
SECTION 8.13Additional Subsidiaries.
(a)Additional Domestic Subsidiaries. Promptly after the creation or acquisition
of any Material Domestic Subsidiary (and, in any event, within forty-five (45)
days after such creation or acquisition, as such time period may be extended by
the Administrative Agent in its sole discretion) cause such Person to (i) become
a Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Collateral Agreement and joinder to this Credit Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (ii) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
applicable Security Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document, (iii) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (v) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person, and (vi) deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.


69

--------------------------------------------------------------------------------





(b)Additional Foreign Subsidiaries. Notify the Administrative Agent of any
Person that becomes a First Tier Foreign Subsidiary and cause the applicable
Credit Party to (i) deliver to the Administrative Agent Security Documents
pledging sixty‑five percent (65%) of the total outstanding voting Equity
Interests (and one hundred percent (100%) of the non-voting Equity Interests) of
any such new First Tier Foreign Subsidiary and a consent thereto executed by
such new First Tier Foreign Subsidiary (including, without limitation, if
applicable, original certificated Equity Interests (or the equivalent thereof
pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing the Equity Interests of such new First Tier Foreign
Subsidiary, together with an appropriate undated stock or other transfer power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent such opinions, documents
and certificates referred to in Section 6.1 as may be reasonably requested by
the Administrative Agent, (iii) such Person to deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(c)[Reserved].
(d)Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with (or as may be reasonably required in
advance of) the closing of such merger transaction, such new Subsidiary shall
not be required to take the actions set forth in Section 8.13(a) or (b), as
applicable, until the consummation of such Permitted Acquisition (at which time,
the surviving entity of the respective merger transaction shall be required to
so comply with Section 8.13(a) or (b), as applicable, within ten (10) Business
Days of the consummation of such Permitted Acquisition, as such time period may
be extended by the Administrative Agent in its sole discretion).
(e)Exclusions. The provisions of this Section 8.13 shall not apply to assets as
to which the Administrative Agent and Borrower shall reasonably determine that
the costs and burdens of obtaining a security interest therein or perfection
thereof outweigh the value of the security afforded thereby.
SECTION 8.14[Reserved].
SECTION 8.15Use of Proceeds. Borrower shall use the proceeds of the Extensions
of Credit (i) to pay fees, commissions and expenses in connection with the
Transactions, (ii) to repay existing Indebtedness of Borrower and its
Subsidiaries as contemplated under Section 6.1(g)(iii), and (iii) for working
capital and general corporate purposes of Borrower and its Subsidiaries
(including Permitted Acquisitions, joint venture Investments permitted
hereunder, Restricted Payments permitted hereunder and repurchases of Equity
Interests permitted hereunder). No part of the proceeds of the Loans will be
used by Borrower or its Subsidiaries, directly or indirectly, in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable Anti-Corruption Laws.
SECTION 8.16[Reserved].
SECTION 8.17Further Assurances. Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens contemplated by the Security Documents or
the validity or priority of any such Lien (subject to Permitted Liens), all at
the expense of the Credit Parties.  Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents (subject to Permitted Liens).


70

--------------------------------------------------------------------------------





SECTION 8.18Anti-Corruption. Maintain in effect policies and procedures designed
to ensure compliance by Borrower, its Subsidiaries, and their respective
directors, officers, employees, and agents with Anti-Corruption Laws and
applicable Sanctions applicable to the conduct of the business of Borrower and
its Subsidiaries.
ARTICLE IX
NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to;
SECTION 9.1Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a)the Obligations;
(b)Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(c)Indebtedness existing on the Closing Date and listed on Schedule 9 to the
Disclosure Letter, and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the principal amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of any Subordinated Indebtedness shall be (A) on subordination terms at least as
favorable to the Lenders, (B) no more restrictive on Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended and (C) in an amount not less than the amount outstanding at
the time of such refinancing, refunding, renewal or extension;
(d)Indebtedness incurred in connection with capital leases, purchase money
Indebtedness, and any financing related to any corporate aircraft, which may
exist, in an aggregate principal amount not to exceed $20,000,000 at any time
outstanding, together with any refinancings, refundings, renewals or extensions
thereof;
(e)Indebtedness of a Person existing at the time such Person became a Subsidiary
or assets were acquired from such Person in connection with an Investment
permitted pursuant to Section 9.3, to the extent that (i) such Indebtedness was
not incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or the acquisition of such assets, (ii) neither Borrower nor any
Subsidiary thereof (other than such Person or any other Person that such Person
merges with or that acquires the assets of such Person) shall have any liability
or other obligation with respect to such Indebtedness and (iii) the aggregate
outstanding principal amount of such Indebtedness does not exceed $5,000,000 at
any time outstanding, together with any refinancings, refundings, renewals or
extensions thereof; provided that (y) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (z) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension;


71

--------------------------------------------------------------------------------





(f)Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section, subsections (g) through (r) of this
Section, and, other than with respect to the Indebtedness of any Subsidiary
which is not a Credit Party, subsection (s) of this Section;
(g)unsecured intercompany Indebtedness:
(i)owed by any Credit Party to another Credit Party;
(ii)owed by any Credit Party to any Non-Guarantor Subsidiary (provided that such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent); and
(iii)owed by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
(h)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business (and any endorsement of
instruments or other payment items for deposit);
(i)Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(j)Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations, and (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to (A) purchasers in connection with any Asset Disposition permitted
by Section 9.5 or which has occurred prior to the Closing Date or (B) clients,
customers or vendors of Borrower or any of its Subsidiaries incurred in the
ordinary course of business;
(k)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;
(l)Indebtedness incurred in the ordinary course of business in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or cash
management services;
(m)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Credit Party incurred in connection with the consummation of one
or more Permitted Acquisitions or any Investment permitted hereunder;
(n)Indebtedness composing Investments permitted by Section 9.3;
(o)unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business;
(p)unsecured Indebtedness of Borrower or its Subsidiaries in respect of
earn-outs owing to sellers of assets or Equity Interests to Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions;
(q)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness permitted under
this Section 9.1;


72

--------------------------------------------------------------------------------





(r)Indebtedness of Borrower or its Subsidiaries resulting from any guaranties of
the lease obligations of any Credit Party (other than Borrower) to the extent
such lease obligations are permitted to be incurred under this Agreement; and
(s)Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding.
SECTION 9.2Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:
(a)Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);
(b)Liens in existence on the Closing Date and described on Schedule 10 to the
Disclosure Letter, and the replacement, renewal or extension thereof (including
Liens incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 9.1(c)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 10 to the Disclosure Letter)); provided that the scope of
any such Lien shall not be increased, or otherwise expanded, to cover any
additional property or type of asset, as applicable, beyond that in existence on
the Closing Date, except for (i) products and proceeds of the foregoing and (ii)
any additional property covered resulting from amendments or supplements to the
furniture, fixture and equipment facilities with Wells Fargo Equipment Finance,
Inc. and Banc of America Leasing & Capital, LLC;
(c)Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(d)the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of Borrower or any of
its Subsidiaries;
(e)deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
(f)encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property;
(g)Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of Borrower and its Subsidiaries;


73

--------------------------------------------------------------------------------





(h)Liens securing Indebtedness permitted under Section 9.1(d) and the
replacement, renewal or extension thereof; provided that (i) such Liens shall be
created substantially simultaneously with the acquisition, repair, improvement
or lease, as applicable, of the related Property, (ii) such Liens do not at any
time encumber any property other than the Property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
(other than in connection with additional work) and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable), plus related transaction costs;
(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(j)(i) Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of Borrower or any of its Subsidiaries existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by Borrower or
such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement, and the replacement, renewal or extension of any thereof; provided
that, with respect to each of the foregoing clauses (i) and (ii), (A) such Liens
are not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens are applicable only
to specific Property, (C) such Liens do not attach to any other Property of
Borrower or any of its Subsidiaries and (D) the Indebtedness secured by such
Liens is permitted under Section 9.1(e) of this Agreement).
(k)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of Borrower or any Subsidiary thereof;
(l)(i) contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(m)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Borrower or its Subsidiaries or materially detract from the
value of the relevant assets of Borrower or its Subsidiaries or (ii) secure any
Indebtedness;
(n)the interests of lessors under operating leases and licensors under
nonexclusive license agreements or Permitted Exclusive Licenses;
(o)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted by Section 9.1(k);
(p)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(q)Liens securing Indebtedness permitted under Section 9.1(e);
(r)Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition; and
(s)Liens not otherwise permitted hereunder on assets securing Indebtedness or
other obligations in an aggregate amount not to exceed $5,000,000 at any time
outstanding.


74

--------------------------------------------------------------------------------





SECTION 9.3Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests or rights (including board or management rights) in any
partnership or joint venture arrangement (including, without limitation, the
creation or capitalization of any Subsidiary whether in corporate, partnership,
contract or other legal form), evidence of Indebtedness or other obligation or
security, all or a portion of the business or assets of any other Person or any
other investment or interest whatsoever in any other Person, or make or permit
to exist, directly or indirectly, any loans, advances or extensions of credit
to, guaranty of any Indebtedness of, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except:
(a)(i)    Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date;
(ii)Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 11 to the
Disclosure Letter;
(iii)Investments made after the Closing Date by any Credit Party in any other
Credit Party (other than Borrower) or in any other Domestic Subsidiary (and
Investments by any Credit Party in any of its Subsidiaries in order to maintain
a minimum net capital or as may otherwise be required by law);
(iv)Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any other Non-Guarantor Subsidiary; and
(v)Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any Credit Party;
(b)Investments in cash and Cash Equivalents;
(c)Investments by Borrower or any of its Subsidiaries consisting of Capital
Expenditures permitted by this Agreement;
(d)deposits made in the ordinary course of business to secure the performance of
leases or other obligations as permitted by Section 9.2;
(e)Hedge Agreements permitted pursuant to Section 9.1;
(f)purchases of assets in the ordinary course of business;
(g)Investments by Borrower or any Subsidiary thereof in the form of Permitted
Acquisitions;
(h)Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $1,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);
(i)Investments in the form of payments of cash constituting Restricted Payments
permitted pursuant to Section 9.6;
(j)Guaranty Obligations permitted pursuant to Section 9.1(f);
(k)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(l)advances made in connection with purchases of goods or services in the
ordinary course of business;


75

--------------------------------------------------------------------------------





(m)Investments received in settlement of amounts due to any Credit Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Credit Party or any of its Subsidiaries as a result of insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Credit Party or its Subsidiaries;
(n)Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Credit
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims;
(o)Investments resulting from entering into (i) Cash Management Agreements, or
(ii) agreements relative to Indebtedness that is permitted under Section 9.1(l);
(p)Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(q)Investments arising out of the receipt by Borrower or any of its Subsidiaries
of non-cash consideration in connection with any Asset Disposition permitted by
Section 9.5;
(r)Investments in any joint venture arrangement so long as (i) no Default or
Event of Default has occurred and is continuing or would result therefrom, (ii)
the Total Leverage Ratio calculated on a Pro Forma Basis shall be less than or
equal to 2.50 to 1.00 as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 8.1 and (iii) after
giving effect to any such Investment, Liquidity shall be at least $25,000,000;
and
(s)Investments of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.4Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
(a)(i) any Wholly-Owned Subsidiary of Borrower may be merged, amalgamated or
consolidated with or into Borrower (provided that Borrower shall be the
continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of Borrower
may be merged, amalgamated or consolidated with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or simultaneously with such transaction or the continuing or surviving
entity shall become a Subsidiary Guarantor and Borrower shall comply with
Section 8.13 in connection therewith);
(b)(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;


76

--------------------------------------------------------------------------------





(c)any Subsidiary may dispose of all or substantially all of its assets in
connection with any voluntary liquidation, dissolution, winding up or otherwise
to Borrower or any Subsidiary Guarantor and any such Subsidiary without assets
or liabilities may liquidate, dissolve or wind up; provided that, with respect
to any such disposition by any Non-Guarantor Subsidiary, the consideration for
such disposition shall not exceed the fair value of such assets;
(d)(i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets in connection with any voluntary
liquidation, dissolution, winding up or otherwise to any other Non-Guarantor
Subsidiary and any such Subsidiary without assets or liabilities may liquidate,
dissolve or wind up and (ii) any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary and any such Subsidiary without assets
or liabilities may liquidate, dissolve or wind up;
(e)any Wholly-Owned Subsidiary of Borrower may merge with or into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that in the case of
any merger involving a Wholly-Owned Subsidiary that is a Domestic Subsidiary,
(i) a Subsidiary Guarantor shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and Borrower shall comply with Section 8.13 in
connection therewith;
(f)any Person may merge into Borrower or any of its Wholly-Owned Subsidiaries in
connection with a Permitted Acquisition permitted pursuant to Section 9.3(g);
provided that (i) in the case of a merger involving Borrower or a Subsidiary
Guarantor, the continuing or surviving Person shall be Borrower or such
Subsidiary Guarantor and (ii) in all other cases, the continuing or surviving
Person shall be Borrower or a Wholly-Owned Subsidiary of Borrower; and
(g)any Asset Disposition permitted by Section 9.5.
SECTION 9.5Asset Dispositions. Make any Asset Disposition except:
(a)the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of Borrower or any of its Subsidiaries;
(b)non-exclusive licenses and sublicenses of intellectual property rights in the
ordinary course of business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of Borrower and its
Subsidiaries;
(c)leases, subleases, licenses or sublicenses of real or personal property
granted by Borrower or any of its Subsidiaries to others in the ordinary course
of business not detracting from the value of such real or personal property or
interfering in any material respect with the business of Borrower or any of its
Subsidiaries;
(d)Asset Dispositions in connection with Insurance and Condemnation Events;
(e)Asset Dispositions in connection with transactions permitted by Section 9.4;
(f)sale-leaseback transactions permitted by Section 9.12;
(g)the granting of Permitted Liens;
(h)payments of cash constituting Restricted Payments that are expressly
permitted by Section 9.6;
(i)the making of Investments permitted by Section 9.3;


77

--------------------------------------------------------------------------------





(j)the Specified Sale; and
(k)Asset Dispositions not otherwise permitted pursuant to this Section; provided
that (i) at the time of such Asset Disposition, no Default or Event of Default
shall exist or would result from such Asset Disposition, and (ii) the aggregate
fair market value of all property disposed of in reliance on this clause (k)
shall not exceed $20,000,000 in any Fiscal Year.
SECTION 9.6Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:
(a)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Borrower or any of its Subsidiaries may pay dividends in
shares of its own Qualified Equity Interests;
(b)any Subsidiary of Borrower may pay cash dividends to Borrower or any
Subsidiary Guarantor;
(c)(i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis);
(d)Borrower may repurchase the Equity Interests of Borrower with the proceeds of
the Credit Facility or otherwise, so long as (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) the Total
Leverage Ratio calculated on a Pro Forma Basis shall be less than or equal to
2.75 to 1.00 as of the end of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 8.1 and (iii) after giving
effect to any such repurchase, Liquidity shall be at least $25,000,000; and
(e)Borrower may declare and make (and each Subsidiary of Borrower may declare
and make to enable Borrower to do the same) Restricted Payments, so that
Borrower may, and Borrower shall be permitted to:
(A)pay corporate operating (including, without limitation, directors fees and
expenses) and overhead expenses (including, without limitation, rent, utilities
and salary) in the ordinary course of business and fees and expenses of
attorneys, accountants, appraisers and the like;
(B)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom on an actual or Pro Forma Basis, Borrower or any
Subsidiary may pay dividends in respect of its Equity Interests in the ordinary
course of business in an unlimited amount.
SECTION 9.7Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:
(i)payments of cash constituting Restricted Payments permitted by Section  9.6;
(ii)transactions existing on the Closing Date and described on Schedule 12 to
the Disclosure Letter;


78

--------------------------------------------------------------------------------





(iii)(A) transactions among Credit Parties and (B) transactions among Credit
Parties and their Subsidiaries permitted by Sections 9.1, 9.3, 9.4, 9.5 and
9.12;
(iv)other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors (or equivalent governing body) of Borrower;
(v)employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and
(vi)payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of Borrower
and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Borrower and its Subsidiaries.
SECTION 9.8Accounting Changes; Organizational Documents.
(a)Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices that could adversely affect the calculation of the financial
covenants in Section 9.14.
(b)Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in each case in any manner that could have a
material adverse affect on the rights or interests of the Lenders in the
Collateral.
SECTION 9.9Payments and Modifications of Subordinated Indebtedness.
(a)Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.
(b)Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Subordinated Indebtedness, except:
(i)refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 9.1(c), (g)(ii) or (s), and by
any subordination provisions applicable thereto;
(ii)payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests; and
(iii)the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 9.1(c), (g)(ii) or (s) (other
than any such payments prohibited by any subordination provisions applicable
thereto).


79

--------------------------------------------------------------------------------





SECTION 9.10No Further Negative Pledges; Restrictive Agreements.
(a)Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date and (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien).
(b)Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party or (iii) make loans or
advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law and (C) in connection with the sale of any
assets or equity of a Credit Party or its Subsidiary permitted under this
Agreement (but only to the extent such encumbrance or restriction is limited to
the assets or equity that is the subject of such sale).
(c)Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto and (H) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business.
SECTION 9.11Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower or
its Subsidiaries on the date hereof or any business related or incidental
thereto or reasonable extensions thereof.
SECTION 9.12Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, which any Credit Party or any
Subsidiary thereof has sold or transferred or is to sell or transfer to a Person
which is not another Credit Party or Subsidiary of a Credit Party in an
aggregate amount exceeding $50,000,000 during the term of this Agreement.
SECTION 9.13[Reserved].


80

--------------------------------------------------------------------------------





SECTION 9.14Financial Covenants.
(a)Total Leverage Ratio. As of the last day of any fiscal quarter, permit the
Total Leverage Ratio to be greater than 3.25 to 1.00.
(b)Consolidated Fixed Charge Coverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Fixed Charge Ratio to be less than 1.25 to
1.00.
SECTION 9.15[Reserved].
SECTION 9.16Disposal of Subsidiary Interests. Permit any Domestic Subsidiary to
be a non-Wholly-Owned Subsidiary except as a result of or in connection with a
dissolution, merger, amalgamation, consolidation, disposition or other
transaction, event or occurrence expressly permitted under Article IX.
SECTION 9.17Use of Proceeds. Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise). No part of the
proceeds of the Loans will be used by Borrower or its Subsidiaries, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable Anti-Corruption
Laws.
ARTICLE X
DEFAULT AND REMEDIES
SECTION 10.1Events of Default. Each of the following shall constitute an Event
of Default:
(a)Default in Payment of Principal of Loans and Reimbursement Obligations.
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).
(b)Other Payment Default. Borrower shall default in the payment when and as due
(whether at maturity, by reason of acceleration or otherwise) of interest on any
Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three (3) Business Days.
(c)Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
(d)Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3 (a), 8.4, 8.13, 8.15,
or Article IX.


81

--------------------------------------------------------------------------------





(e)Default in Performance of Other Covenants and Conditions. Any Credit Party or
any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to Borrower
and (ii) a Responsible Officer having obtained actual knowledge thereof.
(f)Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount beyond
the period of grace if any, provided in the instrument or agreement under which
such Indebtedness was created, or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, in each case the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice and/or lapse of
time, if required, any such Indebtedness to become due prior to its stated
maturity (any applicable grace period having expired).
(g)Change in Control. Any Change in Control shall occur.
(h)Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
(i)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(j)Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.


82

--------------------------------------------------------------------------------





(k)ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Multiemployer Plan or
Sections 412 or 430 of the Code, any Credit Party or any ERISA Affiliate is
required to pay as contributions thereto and such unpaid amounts are in excess
of the Threshold Amount, (ii) a Termination Event occurs which, individually or
in the aggregate with all other Termination Events that have occurred, has
resulted or could reasonably be expected to result in liability of any of the
Credit Parties in an aggregate amount in excess of the Threshold Amount, or
(iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding the Threshold Amount.
(l)Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been paid, discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.
(m)Senior Indebtedness Status. The Obligations of each Credit Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
shall cease to rank as senior in priority of payment to all Subordinated
Indebtedness and all senior unsecured Indebtedness of each such Person.
SECTION 10.2Remedies. Upon the occurrence and during the continuance of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Borrower:
(a)Acceleration; Termination of Credit Facility. Terminate the Commitment and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of Borrower to
request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 10.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, Borrower shall at such time
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
Borrower.


83

--------------------------------------------------------------------------------





(c)General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3Rights and Remedies Cumulative; Non-Waiver; etc.
(a)The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and any Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 10.4Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and the Swingline Lender in
proportion to the respective amounts described in this clause First payable to
them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;


84

--------------------------------------------------------------------------------





Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Applicable
Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
SECTION 10.5Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
SECTION 10.6Credit Bidding.
(a)The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right , exercisable at the discretion of the Required Lenders, to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including


85

--------------------------------------------------------------------------------





Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Administrative Agent (whether by judicial
action or otherwise) in accordance with Applicable Law. Such credit bid or
purchase may be completed through one or more acquisition vehicles formed by the
Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party); provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof,
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.
(b)Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
ARTICLE XI
THE ADMINISTRATIVE AGENT
SECTION 11.1Appointment and Authority.
(a)Each of the Lenders and each Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


86

--------------------------------------------------------------------------------





SECTION 11.2Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
SECTION 11.3Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations in its
capacity as Administrative Agent except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own bad faith, gross negligence, willful misconduct or material
breach in bad faith of any Loan Document as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent by Borrower, a Lender or an Issuing Lender.


87

--------------------------------------------------------------------------------





(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).
(d)The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
SECTION 11.4Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 11.5Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with bad faith, gross
negligence, willful misconduct or material breach in bad faith of any Loan
Document in the selection of such sub‑agents.


88

--------------------------------------------------------------------------------





SECTION 11.6Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
or a Disqualified Institution. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to Borrower and such Person,
remove such Person as Administrative Agent and, in consultation with Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent (other than Administrative
Agent fees), all payments, communications and determinations provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender and each Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 12.3 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.


89

--------------------------------------------------------------------------------





(d)Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 11.7Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 11.8No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arranger or bookrunner listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.
SECTION 11.9Collateral and Guaranty Matters.
(a)Each of the Lenders (including in its or any of its Affiliate’s capacities as
a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
(i)to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Commitment and payment in full of
all Secured Obligations (other than (1) contingent indemnification obligations
and (2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing in accordance with Section 12.2;
(ii)to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
(iii)to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.


90

--------------------------------------------------------------------------------





Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Collateral Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Collateral Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any person.
(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 11.10Secured Hedge Agreements and Secured Cash Management Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4 or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE XII
MISCELLANEOUS
SECTION 12.1Notices.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to Borrower or any Subsidiary Guarantor:
Kforce Inc.
1001 E. Palm Avenue
Tampa, Florida 33605
Attn: Jeffrey B. Hackman, Senior Vice President, Finance and Accounting
Direct Dial: (813) 552-2785
E-mail: JHackman@kforce.com
With a required copy to:
Kforce Inc.
1001 E. Palm Avenue


91

--------------------------------------------------------------------------------





Tampa, Florida 33605
Attn: Peter Franke, Senior Associate General Counsel
Direct Dial: (813) 552-3576
Email: PFranke@kforce.com
If to Wells Fargo as
Administrative
Agent:
Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
Mail Code NC 0680
Charlotte, North Carolina 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2706
Facsimile No.: (704) 590-2790
Email: agencyservice.request@wachovia.com
With copies to:
Wells Fargo Bank, National Association
100 South Ashley Drive, Suite 1000
Tampa, Florida 33602
Attention of:  Lynn E. Culbreath, Senior Vice President
Telephone No.: (813) 225-4312
Facsimile No.:  (813) 225-4330
E-mail:  lynn.culbreath@wellsfargo.com
If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


92

--------------------------------------------------------------------------------





(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)Administrative Agent’s Office. The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.
(d)Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(e)Platform.
(i)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make Borrower Materials available to the Issuing Lenders and the
other Lenders by posting Borrower Materials on the Platform, subject to the
confidentiality provisions of Section 12.10.
(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of Borrower Materials
or the adequacy of the Platform, and expressly disclaim liability for errors or
omissions in Borrower Materials. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with Borrower Materials or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith, willful misconduct, or material breach of a
Loan Document in bad faith of such Agent Party; provided that in no event shall
any Agent Party have any liability to any Credit Party, any Lender, any Issuing
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages, losses or expenses (as opposed to actual damages, losses or
expenses).


93

--------------------------------------------------------------------------------





(f)Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities Applicable Laws.
SECTION 12.2Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by Borrower; provided, that no amendment, waiver or consent shall:
(a)increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 10.2) or the amount of Loans of any Lender, in any case,
without the written consent of such Lender;
(b)waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby
(provided, however, that waivers of mandatory prepayments shall be permitted
with Required Lender approval);
(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of Borrower to pay
interest at the rate set forth in Section 5.1(b) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(d)change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
(e)change the second sentence of Section 2.5(a) in a manner that would alter the
pro rata reduction of Commitments required thereby without the written consent
of each Lender directly and adversely affected thereby;
(f) except as otherwise permitted by this Section 12.2, change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
(g)consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
(h)release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from the Collateral Agreement or other guaranty (other than as
authorized in Section 11.9), without the written consent of each Lender; or


94

--------------------------------------------------------------------------------





(i)release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, and (vi)
the Administrative Agent and Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and Borrower shall have jointly identified an obvious error
or any error or omission of a technical or immaterial nature in any such
provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Loans to share ratably in the benefits of this Agreement
and the other Loan Documents and (2) to include the Incremental Loan Commitments
or outstanding Incremental Loans in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.
SECTION 12.3Expenses; Indemnity.
(a)Costs and Expenses. Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and the Lead Arranger (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Lead Arranger, provided that such legal expenses in respect of the
Agent and the Lead Arranger shall be limited to one primary counsel and one
local counsel in each applicable jurisdiction for the Agent and the Lead
Arranger, and in case of an actual conflict of interest one additional counsel
in each jurisdiction for each affected party) in connection with the syndication
of the Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out of pocket expenses incurred by any Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, any
Lender of any Issuing Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


95

--------------------------------------------------------------------------------





(b)Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and each Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), penalties, damages, liabilities
and related reasonable and documented out of pocket expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
provided that such legal expenses in respect of the Agent and the Lead Arranger
shall be limited to one primary counsel and one local counsel in each applicable
jurisdiction for each affected party, and that such legal expenses in respect of
the Lenders shall be limited to one primary counsel and one local counsel in
each applicable jurisdiction for the Lenders, and in case of an actual conflict
of interest one additional counsel in each jurisdiction for each affected
party), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence, willful misconduct or material breach in bad
faith of any Loan Document of such Indemnitee or (B) result from a claim brought
by any Credit Party or any Subsidiary thereof against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 12.3(b) shall not apply with respect to (Y)
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim, or (Z) out of pocket expenses in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery, and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof, out of pocket expenses
incurred in connection with the issuance, amendment, renewal, or extension of
any Letter of Credit or any demand for payment thereunder, or in connection with
the enforcement or protection of rights in connection with the Loan Documents,
the Loans, and the Letters of Credit, in each case to the extent addressed
directly in Section 12.3(a).


96

--------------------------------------------------------------------------------





(c)Reimbursement by Lenders. To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under clause (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Lenders’ Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Commitment has been reduced to zero as of such time,
determined immediately prior to such reduction); provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law each party hereto shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No party hereto referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
(f)Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


97

--------------------------------------------------------------------------------





SECTION 12.4Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Credit
Party against any and all of the obligations of Borrower or such Credit Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such Issuing Lender or the Swingline Lender or any of their
respective Affiliates, irrespective of whether or not such Lender, such Issuing
Lender, the Swingline Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender, such Issuing Lender, the Swingline Lender or
such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.4 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, such Issuing Lender and the Swingline Lender
agree to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
SECTION 12.5Governing Law; Jurisdiction, Etc.
(a)Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)Submission to Jurisdiction. Borrower and each other Credit Party irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.


98

--------------------------------------------------------------------------------





(c)Waiver of Venue. Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE
OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 12.7Reversal of Payments. To the extent any Credit Party makes a payment
or payments to the Administrative Agent for the ratable benefit of any of the
Secured Parties or to any Secured Party directly or the Administrative Agent or
any Secured Party receives any payment or proceeds of the Collateral or any
Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
SECTION 12.8Injunctive Relief. Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy of law may prove to be inadequate relief to the
Lenders. Therefore, Borrower agrees that the Lenders, at the Lenders’ option,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.


99

--------------------------------------------------------------------------------





SECTION 12.9Successors and Assigns; Participations.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that, in each case with respect to any Credit Facility, any such
assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that Borrower shall be deemed to have given its consent five
(5) Business Days after the date written notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth (5th) Business Day;
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;


100

--------------------------------------------------------------------------------





(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A)the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and
(C)the consents of the Issuing Lenders and the Swingline Lender (such consent
not to be unreasonably withheld, conditioned or delayed) shall be required for
any assignment in respect of the Revolving Credit Facility.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender, (B) Borrower
shall not be obligated to pay the fee for any assignment that is required or
requested by a Lender and (C) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A)
Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


101

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or Borrower
or any of Borrower’s Subsidiaries or Affiliates, which shall be null and void.)
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or
Borrower or any of Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent, the Issuing Lenders, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.3(c) with respect to any payments made by such Lender
to its Participant(s).


102

--------------------------------------------------------------------------------





Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(b), (c), (d) or (e) that directly and adversely affects such
Participant. Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower's request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 5.12(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f)Disqualified Institutions.
(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (f)(i) shall not be void, but the other provisions
of this clause (f) shall apply.


103

--------------------------------------------------------------------------------





(ii)If any assignment or participation is made to any Disqualified Institution
without Borrower’s prior written consent in violation of clause (i) above, or if
any Person becomes a Disqualified Institution after the applicable Trade Date,
Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment and/or (B) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 12.9), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (y) the principal amount thereof and (z) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access the Platform
or any other electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Plan, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Plan, (2) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).
(iv)The Administrative Agent shall have the right, and Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender requesting the same.


104

--------------------------------------------------------------------------------





SECTION 12.10Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person shall, except with respect to any
audit or exam conducted by bank accountants or a governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify
Borrower, in advance to the extent practicable and lawfully permitted to do so)
or in accordance with the Administrative Agent’s, the Issuing Lender’s or any
Lender’s regulatory compliance policy if the Administrative Agent, the Issuing
Lender or such Lender, as applicable, deems such disclosure to be necessary for
the mitigation of claims by those authorities against the Administrative Agent,
the Issuing lender or such Lender, as applicable, or any of its Related Parties
(in which case, the Administrative Agent, the Issuing Lender or such Lender, as
applicable, shall use commercially reasonably efforts to, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify Borrower, in advance, to the extent practicable and otherwise permitted
by Applicable Law), (c) as to the extent required by Applicable Laws or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, in which case the Person shall, to the extent permitted by law,
inform Borrower in advance thereof to the extent practicable and lawfully
permitted to do so), (d) to any other party hereto, (e) to the extent required
for the exercise of any remedies under this Agreement, under any other Loan
Document or under any Secured Hedge Agreement or Secured Cash Management
Agreement, or any action or proceeding relating to this Agreement, any other
Loan Document or any Secured Hedge Agreement or Secured Cash Management
Agreement, or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement,
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments hereunder, (iii) to
an investor or prospective investor in an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such Approved Fund, (iv) to a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding Borrower and its Subsidiaries, the Loans and the
Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) with Borrower’s prior written consent,
any rating agency in connection with rating Borrower or its Subsidiaries or the
Credit Facility or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Credit Facility, (h) with the prior written consent of Borrower, (i) with
Borrower’s prior consent, to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
any confidentiality agreement provided herein, or (ii) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a non-confidential basis from a third party that is not, to such
Person’s knowledge, subject to confidentiality obligations to any Credit Party
or its Subsidiary, (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates, (l) to the extent that
such information is independently developed by such Commitment Party, or (m) for
purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the


105

--------------------------------------------------------------------------------





confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, but in no event less
than reasonable care consistent with industry standards.
SECTION 12.11Performance of Duties. Each of the Credit Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Credit Party at its sole cost and expense.
SECTION 12.12All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.
SECTION 12.13Survival.
(a)All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
(c)Notwithstanding any termination of this Agreement, the confidentiality
undertakings set forth in Section 12.10 shall survive the Closing Date until the
date that is one (1) year following the expiration of the term of the Agreement
pursuant to Section 12.17.
SECTION 12.14Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
SECTION 12.15Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and Borrower shall negotiate
in good faith to amend such provision to preserve the original intent thereof in
such jurisdiction (subject to the approval of the Required Lenders).


106

--------------------------------------------------------------------------------





SECTION 12.16Counterparts; Integration; Effectiveness; Electronic Execution.
(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, any Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 12.17Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) or otherwise satisfied in a manner acceptable to the
applicable Issuing Lender and the Commitment has been terminated. The
Administrative Agent is hereby permitted to release all Liens on the Collateral
upon the repayment of the outstanding principal of and all accrued interest on
the Loans, payment of all outstanding fees and expenses hereunder and the
termination of the Commitment. No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.
SECTION 12.18USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies Borrower that pursuant to the requirements
of the PATRIOT Act or any other Anti-Money Laundering Laws, each of them is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act or such Anti-Money Laundering Law.
SECTION 12.19Independent Effect of Covenants. Borrower expressly acknowledges
and agrees that each covenant contained in Articles VIII or IX hereof shall be
given independent effect. Accordingly, Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VIII or IX, before or after giving effect to such transaction or act,
Borrower shall or would be in breach of any other covenant contained in Articles
VIII or IX.


107

--------------------------------------------------------------------------------





SECTION 12.20No Advisory or Fiduciary Responsibility.
(a)In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, and Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arranger and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arranger or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising Borrower or any of its Affiliates on
other matters) and none of the Administrative Agent, the Arranger or the Lenders
has any obligation to Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arranger and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of Borrower and its Affiliates, and none of the Administrative Agent, the
Arranger or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arranger and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.
(b)Each Credit Party acknowledges and agrees that each Lender, the Arranger and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of Borrower, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arranger, Borrower or any Affiliate of the
foregoing.  Each Lender, the Arranger and any Affiliate thereof may accept fees
and other consideration from Borrower or any Affiliate thereof for services in
connection with this Agreement, the Credit Facilities or otherwise without
having to account for the same to any other Lender, the Arranger, Borrower or
any Affiliate of the foregoing.
SECTION 12.21Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on Borrower or any of its
Subsidiaries or further restricts the rights of Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
SECTION 12.22Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


108

--------------------------------------------------------------------------------





(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.
[Signature pages to follow]


109

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
KFORCE INC., as Borrower
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Senior Vice President, Finance and Accounting
KFORCE GOVERNMENT SOLUTIONS, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Vice President
KGS TRAINING TECHNOLOGIES, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Senior Vice President


TRAUMAFX SOLUTIONS INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Senior Vice President
KFAH, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Vice President
KFAH II, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Vice President


KFORCE.COM, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: President
KFORCE FLEXIBLE SOLUTIONS, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Senior Vice President


110

--------------------------------------------------------------------------------





KFORCE GOVERNMENT HOLDINGS INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Senior Vice President
KFORCE STAFFING SOLUTIONS OF CALIFORNIA, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman
Name: Jeffrey B. Hackman
Title: Vice President
KFORCE GLOBAL SOLUTIONS, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: Senior Vice President
ROMAC INTERNATIONAL, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman    
Name: Jeffrey B. Hackman
Title: President
KFORCE SERVICES CORP., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman     
Name: Jeffrey B. Hackman
Title: Senior Vice President




ADMINISTRATIVE AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and a Lender
By: /s/ Lynn E. Culbreath    
Name: Lynn E. Culbreath
Title: Senior Vice President
    


U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Steven L. Sawyer    
Name: Steven L. Sawyer
Title: Senior Vice President




111

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/ William Tsukalas    
Name: William Tsukalas
Title: Senior Vice President




FIFTH THIRD BANK, as a Lender
By: /s/ David A. Austin    
Name: David A. Austin
Title: Senior Vice President




REGIONS BANK, as a Lender
By: /s/ Lara White    
Name: Lara White
Title: Managing Director




IBERIABANK, a Louisiana state chartered bank, as a Lender
By: /s/ Michael J. Roth    
Name: Michael J. Roth
Title: Executive Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Lender
By: /s/ Mustafa Khan    
Name: Mustafa Khan
Title: Director




BANK OF AMERICA, N.A., as a Lender
By: /s/ Cameron Cardozo    
Name: Cameron Cardozo
Title: Senior Vice President




BMO HARRIS BANK, N.A., as a Lender
By: /s/ Douglas Steen    
Name: Douglas Steen
Title: Vice President














112